                                                                    EXECUTION
VERSION


--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
July 25, 2006,
 
which amends and restates the
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of September 30, 2003,
which amended and restated the
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 19, 2001,
which amended and restated both the
CREDIT AGREEMENT
Originally dated as of October 27, 1989
Amended and restated as of June 1, 1993
and the
CREDIT AGREEMENT
Originally dated as of June 30, 1995,
among
FREEPORT-MCMORAN COPPER & GOLD INC.,
PT FREEPORT INDONESIA,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, Security Agent, JAA Security Agent
and
Syndication Agent,
and
Citibank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
The Bank of Nova Scotia,
as Co-Documentation Agents,
and
U.S. BANK NATIONAL ASSOCIATION,
as FI Trustee
___________________________
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
 

 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
                                                                                                                                                                                                                 
Page
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined
Terms                                                              1
SECTION 1.02. Classification of Loans and
Borrowings                                                33
SECTION 1.03. Terms
Generally                                                                                                                                                                                
33
SECTION 1.04. Accounting Terms;
GAAP                                                                                                                                                             
33
 
ARTICLE II
 
The Credits
 
SECTION 2.01.
Commitments                                                                                                                                                                                      34
SECTION 2.02. Loans and
Borrowings                                                                                                                                                                     
34
SECTION 2.03. Requests for
Borrowings                                                                                                                                                                 
34
SECTION 2.04. Funding of
Borrowings                                                                                                                                                                    
35
SECTION 2.05. Letters of
Credit                                                                                                                                                                                 
35
SECTION 2.06. Interest
Elections                                                                                                                                                                               39
SECTION 2.07. Termination and Reduction of Commitments; Increase in
Commitments                                                                                 
40
SECTION 2.08. Repayment of
Loans                                                                                                                                                                          42
SECTION 2.09. Evidence of
Debt                                                                                                                                                                               
42
SECTION 2.10. Prepayment of
Loans                                                                                                                                                                         43
SECTION 2.11.
Fees                                                                                                                                                                                                      43
SECTION 2.12.
Interest                                                                                                                                                                                                 44
SECTION 2.13. Alternate Rate of
Interest                                                                                                                                                                 45
SECTION 2.14. Increased
Costs                                                                                                                                                                                 
45
SECTION 2.15. Break Funding
Payments                                                                                                                                                                 
47
SECTION 2.16.
Taxes                                                                                                                                                                                                    47
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs                                                                                                   50
SECTION 2.18. Mitigation Obligations; Replacement of
Lenders                                                                                                                        
52
 
ARTICLE III
 
Representations and Warranties
 
SECTION 3.01. Organization;
Powers                                                                                                                                                                        53
SECTION 3.02. Authorization;
Enforceability                                                                                                                                                         
53
SECTION 3.03. Governmental Approvals; No
Conflicts                                                                                                                                       
53
SECTION 3.04. Financial Condition; No Material Adverse
Change                                                                                                                   
53
SECTION 3.05.
Properties                                                                                                                                                                                          
54
SECTION 3.06. Litigation and Environmental
Matters                                                                                                                                          
54
SECTION 3.07. Compliance with Laws and
Agreements                                                                                                                                      
54
SECTION 3.08. Investment Company
Status                                                                                                                                                          
55
SECTION 3.09.
Taxes                                                                                                                                                                                                  
55
SECTION 3.10.
ERISA                                                                                                                                                                                                
55
SECTION 3.11.
Disclosure                                                                                                                                                                                         
55
SECTION 3.12.
Subsidiaries                                                                                                                                                                                       55
SECTION 3.13.
Insurance                                                                                                                                                                                          
55
SECTION 3.14. Labor
Matters                                                                                                                                                                                  
55  
SECTION 3.15. Security
Documents                                                                                                                                                                       
56
SECTION 3.16. Assigned Agreements                    
                                                                                                                                              
56
SECTION 3.17. Federal Reserve
Regulations                                                                                                                                                        
56
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective
Date                                                                                                                                                                                
56
SECTION 4.02. Initial Borrowing Availability
Date                                                                                                                                            
58
SECTION 4.03. Each Credit
Event                                                                                                                                                                         
60
 
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01. Financial Statements and Other
Information                                                                                                                           
60
SECTION 5.02. Notices of Material
Events                                                                                                                                                         
62
SECTION 5.03. Information Regarding
Collateral                                                                                                                                                63
SECTION 5.04. Existence; Conduct of
Business                                                                                                                                                
63
SECTION 5.05. Payment of
Obligations                                                                                                                          
                                     63
SECTION 5.06. Maintenance of
Properties                                                                                                                                                          
63
SECTION 5.07.
Insurance                                                                                                                                                                                       
63
SECTION 5.08. Casualty and
Condemnation                                                                                                                                                      
64
SECTION 5.09. Books and Records; Inspection and Audit
Rights                                                                                                                 
64
SECTION 5.10. Compliance with Laws; Environmental
Reports                                                                                                                      
64
SECTION 5.11. Use of Proceeds and Letters of
Credit                                                                                                                                      
65
SECTION 5.12. Additional
Subsidiaries                                                                                                                                                               
65
SECTION 5.13. Further
Assurances                                                                                                                                                                     
65
SECTION 5.14. Concentrate Sales
Agreements                                                                                                                                                  
66
SECTION 5.15. Source of
Interest                                                                                                                                                                         
66
 
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01. Indebtedness; Certain Equity
Securities                                                                                                                                 
67
SECTION 6.02.
Liens                                                                                                                                                                                              
69
SECTION 6.03. Fundamental
Changes                                                                                                                                                                
70
SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions               
                                                                            70
SECTION 6.05. Asset
Sales                                                                                                                                                                                   
72
SECTION 6.06. Sale and Leaseback
Transactions                                                                                                                                             
74
SECTION 6.07. Hedging
Agreements                                                                                                                                                                  
74
SECTION 6.08. Restricted Payments; Certain Payments of
Indebtedness                                                                                                    
74
SECTION 6.09. Transactions with
Affiliates                                                                                                                                                      
75
SECTION 6.10. Restrictive
Agreements                                                                                                                                                              
76
SECTION 6.11. Amendment of Material Documents and Mirror
Notes                                                                        
                                 76
SECTION 6.12. Protection of Contract
Rights                                                                                                                                                    
76
SECTION 6.13. Block B
Projects                                                                                                                                                                           
77
SECTION 6.14. Fiscal
Year                                                                                                                                                                                     
77
SECTION 6.15. Covenants Relating to the RTZ
Transactions                                                                                                                        
77
SECTION 6.16. Specified
Transactions                                                                                                                                                               
78
SECTION 6.17. Designation of Unrestricted
Subsidiaries                                                                                                                                
78
SECTION 6.18. Leverage
Ratio                                                                                                                                                                             
80
SECTION 6.19. Interest Expense Coverage
Ratio                                                                                                                                              
80
SECTION 6.20. PTFI Leverage
Ratio                                                                                                                                                                   
80
SECTION 6.21. Covenants with Respect to
PTII                                                                                                                                               
80
 
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Agents and the FI Trustee
 
ARTICLE IX
 
Guarantee
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.
Notices                                                                                                                                                                                     
90
SECTION 10.02. Waivers;
Amendments                                                                                                                                                         
90
SECTION 10.03. Expenses; Indemnity; Damage
Waiver                                                                                                                               
91
SECTION 10.04. Successors and
Assigns                                                                                                                                                      
93
SECTION 10.05.
Survival                                                                                                                                                                                   
96
SECTION 10.06. Counterparts; Integration;
Effectiveness                                                                                                                          
96
SECTION 10.07.
Severability                                                                                                                                                                             
96
SECTION 10.08. Right of
Setoff                                                                                                                                                                         96
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity                                                   97
SECTION 10.10. WAIVER OF JURY
TRIAL                                                                                                                                                  
97
SECTION 10.11.
Headings                                                                                                                                                                                
98
SECTION 10.12.
Confidentiality                                                                                                                                                                       
98
SECTION 10.13. Interest Rate
Limitation                                                                                                                                       
                 99
SECTION 10.14. Judgment
Currency                                                                                                                                                              
99
SECTION 10.15. Joint and Several
Obligations                                                                                                                              
               99
SECTION 10.16. RTZ
Transactions                                                                                                                                                                100
SECTION 10.17. Patriot
Act                                                                                                                                                                            
100
SECTION 10.18. No Fiduciary
Relationship                                                                                                                                                  100


 
SCHEDULES:
 
Schedule 1.01A—Disclosed Matters
Schedule 1.01B—Existing Letters of Credit
Schedule 1.01C—Description of Infrastructure Financings and Infrastructure
Financing Documents
Schedule 2.01 — Commitments
Schedule 3.07 — Significant Agreements and Commitments with Governmental
Authorities
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Insurance
Schedule 3.16 — Assigned Agreements
Schedule 5.10A — ICMM Principles
Schedule 5.10B — ICMM Commitments with Respect to World Heritage Properties
Schedule 5.10C — Response to Audit of Indonesian Operations by the International
Centre for Corporate Accountability
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions
 
EXHIBITS:
 
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Perfection Certificate




AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 25, 2006 (this
“Agreement”), which amends and restates the AMENDED AND RESTATED CREDIT
AGREEMENT dated as of September 30, 2003, which amended and restated the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of October 19, 2001, which amended and
restated both the CREDIT AGREEMENT originally dated as of October 27, 1989 and
amended and restated as of June 1, 1993 and the CREDIT AGREEMENT originally
dated as of June 30, 1995, among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware
corporation (“FCX”), PT FREEPORT INDONESIA, a limited liability company
organized under the laws of the Republic of Indonesia and domesticated under the
laws of Delaware as a corporation (“PTFI” and, together with FCX, the
“Borrowers”), the Lenders party hereto, U.S. BANK NATIONAL ASSOCIATION, a
national banking association (for purposes of Article VIII only), as trustee for
the Lenders and certain other lenders under the FI Trust Agreement (as defined
below) (in such capacity, the “FI Trustee”), and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMCB”), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), as issuing bank (in such
capacity, the “Issuing Bank”), as security agent for the Lenders under the
Lender Security Documents (as defined below) (in such capacity, the “Security
Agent”), and as security agent for the Lenders and RTZ-IIL (as defined below)
under the Third Amended and Restated JAA Fiduciary Transfer (as defined below)
(in such capacity, the “JAA Security Agent”), and as syndication agent (in such
capacity, the “Syndication Agent”; the Administrative Agent, the Security Agent,
the JAA Security Agent and the Syndication Agent being collectively referred to
herein as the “Agents”).
 
The Borrowers have requested that the Lenders agree to amend and restate the
Existing Credit Agreement (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned to it in Article I) in
order to continue the credit facilities provided for therein and to permit FCX
and PTFI to obtain Loans hereunder in an aggregate principal amount outstanding
at any time not to exceed $465,000,000 (which principal amount may be increased
to an amount not in excess of $500,000,000 or decreased from time to time as
provided in Section 2.07). Such Loans will be utilized to refinance any
borrowings outstanding under the Existing Credit Agreement and for general
corporate purposes of the Borrowers. The Lenders are willing to continue such
credit facilities, and to amend and restate the Existing Credit Agreement in the
form hereof, upon the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accession Agreement” has the meaning assigned to such term in paragraph (d) of
Section 2.07.
 
“Additional Infrastructure Assets” means non-mining assets, other than Block B
Assets and PT Kencana Assets but including the Infrastructure Assets,
transferred, sold, pledged, encumbered or otherwise disposed of by PTFI, in each
case in accordance with the terms of this Agreement, in connection with one or
more Additional Infrastructure Financings.
 
“Additional Infrastructure Financing Documents” means each of the operative
documents relating to any Additional Infrastructure Financing, including asset
purchase agreements, lease agreements, joint venture agreements, guarantee
agreements and participation agreements, to which FCX, PTFI or any Restricted
Subsidiary is a party.
 
“Additional Infrastructure Financing” means the financing by PTFI or a
Restricted Subsidiary of Additional Infrastructure Assets pursuant to the
incurrence of Indebtedness secured by such assets or the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Amended and Restated FCX Pledge Agreement (Indebtedness)” means the Amended and
Restated FCX Pledge Agreement (Indebtedness) stated in deed number 7 dated
November 11, 2003, as amended by the First Amendment to the FCX Pledge
Agreements stated in deed number 10 dated March 31, 2004 (which amended and
restated the Pledge of Accounts stated in deed number 46 dated October 19, 2001)
pursuant to which FCX granted a perfected first priority security interest under
Indonesian law in Indebtedness owing by PTFI or any other Restricted Subsidiary
to FCX, for the ratable benefit of the holders of the Obligations (as defined in
the Existing Credit Agreement).
 
“Amended and Restated FCX Pledge Agreement (PTFI Shares)” means the Amended and
Restated FCX Pledge Agreement (PTFI Shares) stated in deed number 5 dated
November 11, 2003, as amended by the First Amendment to the FCX Pledge
Agreements stated in deed number 10 dated March 31, 2004 (which amended and
restated the Pledge of Shares stated in deed number 42 dated October 19, 2001)
pursuant to which FCX granted a perfected first priority security interest under
Indonesian law in the Pledged PTFI Shares for the ratable benefit of the holders
of the Obligations (as defined in the Existing Credit Agreement).
 
“Amended and Restated FCX Pledge Agreement (PTII Shares)” means the Amended and
Restated FCX Pledge Agreement (PTII Shares) stated in deed number 6 dated
November 11, 2003, as amended by the First Amendment to the FCX Pledge
Agreements stated in deed number 10 dated March 31, 2004 (which amended and
restated the Pledge of Shares agreement in deed number 41 dated October 19,
2001) pursuant to which FCX granted a perfected first priority security interest
under Indonesian law in the Pledged PTII Shares for the ratable benefit of the
holders of the Obligations (as defined in the Existing Credit Agreement).
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the amount of each Lender’s Loans, participations in outstanding Letters of
Credit and unreimbursed LC Disbursements.
 
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption (i) “Eurodollar Spread”, in the case of a Eurodollar
Loan, (ii) ”ABR Spread”, in the case of an ABR Loan, and (iii) “Commitment Fee
Rate”, in the case of the commitment fees payable hereunder, in each case based
upon the Credit Ratings by Moody’s and S&P applicable on such date:
 
Credit Ratings:
(S&P/Moody’s)
Eurodollar Spread
(bps per annum)
ABR Spread 
(bps per annum)
Commitment Fee Rate
(bps per annum)
Category 1
BB+/Ba1 or higher
 
150.0
 
50.0
 
37.5
 
Category 2
BB/Ba2
 
175.0
 
75.0
 
37.5
 
Category 3
BB-/Ba3
 
200.0
 
100.0
 
50.0
 
Category 4
B+/B1
 
225.0
 
125.0
 
50.0
 
Category 5
B/B2 or lower
250.0
 
150.0
 
50.0
 



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then the Borrowers and the Lenders shall
negotiate in good faith to agree upon another rating agency to be substituted by
an amendment to this Agreement for the rating agency which shall not have a
Credit Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(ii) if the Credit Rating established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two Credit Rating unless one of the two
Credit Rating is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two Credit Rating; and (iii) if the Credit Rating
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrowers to the Administrative Agent
and the Lenders pursuant to Section 5.01 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrowers and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Credit Rating most recently in effect prior to such change or cessation.
 
“Assigned Agreements” means the Contract of Work and the Concentrate Sales
Agreements.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.
 
“Atlantic Copper” means Atlantic Copper, S.A., a Wholly Owned Subsidiary of FCX
organized under the laws of Spain.
 
“Atlantic Copper Facility” means that certain Third Amended and Restated Term
Loan and Working Capital Agreement, as amended from time to time, among Atlantic
Copper, S.A., the lenders party thereto, Barclays Capital, as Arranger and
Barclays Bank PLC, as agent.
 
“Attributable Debt” means, on any date, in respect of any lease of either
Borrower or any Restricted Subsidiary entered into as part of an Infrastructure
Financing or a sale and leaseback transaction subject to Section 6.06, (i) if
such lease is a Capital Lease Obligation, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (ii) if such lease is not a Capital Lease Obligation,
the capitalized amount of the remaining lease payments under such lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
 
“Availability Period” means the period from and including the Initial Borrowing
Availability Date to but excluding the earlier of the Maturity Date and the date
of termination of the Commitments.
 
“Block A” means Contract Area Block A, as defined in the Contract of Work.
 
“Block A Base Production” means the scheduled production of FI Product from
Block A for any given year as shown on the Product Schedule appearing as Annex A
to the Participation Agreement, as in effect on the date hereof, subject however
to adjustment from time to time pursuant to clause 16.4.2 of the Participation
Agreement, as in effect on the date hereof.
 
“Block A Operations and Assets” means the existing and future mining,
concentration, processing, transportation, delivery and related operations (and
assets used in connection therewith) in respect of FI Product obtained or
provided from Block A.
 
“Block B Assets” means assets now owned or hereafter acquired and utilized in
connection with the development and exploitation of Contract Area Block B (as
defined in the Contract of Work), including with respect to mining,
concentrating, processing, transportation, delivery and related operations (and
assets used in connection therewith) in respect of FI Product obtained or
provided from Contract Area Block B, but such term shall not in any event
include Block A Operations and Assets.
 
“Block B Conditions” means, with respect to Block B Debt or Block B Projects
including, but not limited to, transfers or dispositions of Block B Assets or
Liens on Block B Assets relating thereto, the following conditions:
 
(X) any such Block B Debt is Non-Recourse Indebtedness to PTFI, FCX and the
Restricted Subsidiaries except as to the Block B Assets (and income relating
thereto); and
 
(Y) any Block B Project relating to any such Block B Assets or Block B Debt
shall not (1) make use of any assets that constitute ore that were originally
extracted from or located in Block A or (2) unless the Required Lenders
otherwise consent in writing, make any other use of the Block A Operations and
Assets; provided, however that such Lender consent shall not be required with
respect to any such use of Block A Operations and Assets relating solely to
(i) shipping, (ii) storage or warehouse facilities that are not used for storage
of FI Product, (iii) emergency-related uses, (iv) the administration or
management of Block A or (v) infrastructure projects involving Block A, which
use, either in cases requiring the consent of the Required Lenders or in cases
involving clauses (i) through (v) above, has been approved in writing by the
Administrative Agent as not, in the sole discretion of the Administrative Agent,
impairing or adversely affecting the FI Collateral and Rights relating to the
Block A Operations and Assets (and in cases requiring the consent of the
Required Lenders or in cases involving clauses (i) through (v) above, the
Administrative Agent shall have received an opinion of counsel to PTFI
reasonably satisfactory to the Administrative Agent to such effect and as to the
non-recourse nature of the Block B Debt); provided further, that (x) temporary,
de minimis usage of Block A Operations and Assets that would not in any way
adversely affect the development, exploitation or operations relating to Block A
Operations and Assets or the FI Collateral and Rights and (y) usage of Block A
Operations and Assets that are not, and could not reasonably be expected to be,
required for Block A Base Production, shall be permitted without the approval of
the Administrative Agent or the Lenders. Notwithstanding the foregoing, it is
understood that any usage by the Borrowers and any Restricted Subsidiary of
non-mining assets in connection with any Block B Project shall be permissible
without the consent of the Administrative Agent or the Lenders so long as such
usage would not in any way adversely affect scheduled Block A Base Production or
the FI Collateral and Rights and so long as such Borrower or such Restricted
Subsidiary has reasonably determined that such usage is in its best interest.
 
“Block B Debt” means debt incurred for the purpose of developing or exploiting
Contract Area Block B or acquiring or financing Block B Assets.
 
“Block B Project” means any project or transaction, including but not limited to
any joint venture, investment, sale, transfer or leasing of assets, sale
leaseback transaction or financing, which involves the development or
exploitation of Contract Area Block B or the acquisition, financing or
disposition of Block B Assets, and shall include all contracts and agreements
relating to any such project or transaction.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means FCX and/or PTFI, as applicable.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of each Borrower and its
Restricted Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of such Borrower for such period prepared in accordance
with GAAP and (b) that portion of principal payments on Capital Lease
Obligations made by the Borrowers and the Restricted Subsidiaries during such
period that are attributable to additions to property, plant and equipment and
that have not otherwise been reflected on the consolidated statement of cash
flows as capital expenditures.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Caterpillar” means PT Caterpillar Finance Indonesia, a limited liability
company established under the laws of Indonesia.
 
“Caterpillar Assets” means assets leased to PTFI on the Effective Date under the
Caterpillar Lease.
 
“Caterpillar Documents” means the documentation governing the Caterpillar
Transaction, as in effect on the Effective Date and as amended from time to time
as permitted by Section 6.11.
 
“Caterpillar Lease” means the Master Lease Agreement dated as of August 27, 2002
between Caterpillar and PTFI.
 
“Caterpillar Obligations” means the obligations of PTFI to Caterpillar under the
Caterpillar Lease outstanding on the Effective Date and set forth in
Schedule 6.01, substantially on the terms set forth in the Caterpillar Documents
(the “Caterpillar Transaction”).
 
“Caterpillar Transaction” has the meaning assigned to such term in the
definition of “Caterpillar Obligations”.
 
“Change in Control” means (a) the failure of FCX to own, either directly or
through its wholly owned Subsidiaries, Equity Interests in PTFI representing at
least 80% of the aggregate ordinary voting power attributable to all of the
issued and outstanding Equity Interests of PTFI; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of Equity Interests representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in FCX;
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of FCX by Persons who were not (i) members of the board of
directors of FCX on the Effective Date or (ii) appointed as, or nominated for
election as, directors by a majority of directors referred to in clause (i)
above; or (d) the occurrence of any “Change of Control” or “Change in Control”
as defined in any indenture or other governing agreement relating to the
Convertible Notes or any other Material Indebtedness of FCX or PTFI.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document, or any asset or right in which a Lien is granted in favor of
the Security Agent or the FI Trustee pursuant to any Security Document (it being
understood that the terms of any such Security Document may limit the
Obligations secured by certain Collateral).
 
“Collateral and Guarantee Requirement” means the requirement that:
 
(a) the Administrative Agent shall have received from each Borrower a
counterpart of each Security Document to which such Borrower is a party duly
executed and delivered on behalf of such Borrower;
 
(b) the Pledged PTFI Shares and, prior to any merger of PTFI into PTII, the
Pledged PTII Shares shall have been pledged pursuant to the FCX Pledge
Agreements and the Security Agent shall have received (i) a copy of the relevant
page(s) of the share register book of PTFI, certified as true and complete by an
authorized officer of PTFI, reflecting the recordation made pursuant to the
Articles of Association of PTFI of the pledge by FCX of the Pledged PTFI Shares
under the Second Amended and Restated FCX Pledge Agreement (PTFI Shares), (ii) a
copy of the relevant page(s) of the share register book of PTII, certified as
true and complete by an authorized officer of PTII, reflecting the recordation
made pursuant to the Articles of Association of PTII of the pledge by FCX of the
Pledged PTII Shares under the Second Amended and Restated FCX Pledge Agreement
(PTII Shares), and (iii) certificates or other instruments representing the
Pledged PTFI Shares and the Pledged PTII Shares;
 
(c) all Indebtedness of each Borrower and each Restricted Subsidiary that is
owing to either Borrower (including all Mirror Notes) shall have been pledged
pursuant to the Second Amended and Restated FCX Pledge Agreement (Indebtedness),
the Third Amended and Restated Lender Fiduciary Assignment, and/or the Lender
Security Agreement Third Amendment, as applicable, and the Security Agent shall
have received all promissory notes evidencing any such pledged indebtedness,
together with (i) notification to the obligors of such indebtedness of such
pledge and (ii) instruments of transfer with respect to such promissory notes
endorsed in blank;
 
(d) all documents and instruments, including Uniform Commercial Code financing
statements and Indonesian security register filings, required by law or
reasonably requested by the Security Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Security Agent for filing, registration or recording;
 
(e) each Restricted Subsidiary shall have executed and delivered to the
Administrative Agent a counterpart of a Subsidiary Guarantee Agreement; and
 
(f) each Borrower shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents and FI Security Documents Amendments to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.
 
“Combined Cash Balances” means, on any date, the aggregate amount of cash and
marketable debt securities in the form of Permitted Investments owned on such
date by FCX, PTFI and any Subsidiary Guarantor, excluding, however, all cash and
marketable debt securities subject to agreements, Liens (except for Liens for
the benefit of the Secured Parties) or other arrangements that restrict the use
of such cash or marketable securities in the business of FCX and the Restricted
Subsidiaries.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Accession Agreement pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $465,000,000.
 
“Commitment Increase” has the meaning assigned to such term in paragraph (d) of
Section 2.07.
 
“Concentrate Sales Agreements” means all contracts and agreements with respect
to the sale or disposition of ores or minerals produced by the mining,
concentrating and related operations conducted by PTFI pursuant to the Contract
of Work.
 
“Confidential Information Materials” means the confidential information
materials dated May 2006 relating to the Borrowers and the Transactions.
 
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of FCX and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period in respect of Indebtedness of FCX
or any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(iii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) interest income of FCX and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, (iii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, and (iv) to the extent included in such consolidated interest expense
for such period, dividends paid in respect of preferred stock (other than any
trust preferred stock).
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period and
(iv) any extraordinary charges or significant nonrecurring non-cash charges or
non-cash charges resulting from requirements to mark-to-market derivative
obligations (including commodity-linked securities) for such period (provided
that any cash payment made with respect to any such non-cash charge shall be
subtracted in computing Consolidated EBITDA for the period in which such cash
payment is made), and minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, any extraordinary gains or non-cash
gains for such period, all determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP (computed, however, without deduction for minority
interests in the net income or loss of PTFI); provided that there shall be
excluded (a) the income of any Person (other than FCX and PTFI) in which any
other Person (other than FCX or any Restricted Subsidiary or any director
holding qualifying shares in compliance with applicable law) owns an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to FCX or PTFI, as applicable, or any of the Restricted
Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Restricted Subsidiary or is merged into
or consolidated with FCX or any Restricted Subsidiary or the date that such
Person’s assets are acquired by FCX or any Restricted Subsidiary.
 
“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia, acting for
and on behalf of the Government of the Republic of Indonesia, and PTFI, together
with any related implementation agreement or Memorandum of Understanding with
such Ministry of Mines acting on behalf of the Government of the Republic of
Indonesia, after giving effect to the PT-Rio Tinto Indonesia COW Assignment.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Notes” means the 7.00% Convertible Senior Notes due 2011 of FCX in
an aggregate principal amount outstanding on the date hereof of $307,663,000.
 
“Credit Rating” means a rating assigned by S&P or Moody’s to the corporate
credit of FCX.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Eastern Minerals” means PT Irja Eastern Minerals, an Indonesian corporation
which, on the Effective Date, is a 90% indirectly owned Subsidiary of FCX (with
the remaining 10% owned by PTII).
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with either Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by either Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by either Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by either Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from either Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“ERM Report” means the Review of the Freeport McMoRan Copper and Gold Operation
in Irian Jaya, Indonesia Report dated as of June 17, 2006 prepared by
Environmental Resources Management.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Eurodollar Reserve Requirement” means, with respect to Eurodollar Loans, the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board or any other banking authority to which any Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Eurodollar Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of either Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by either Borrower
under Section 2.18(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (which, in the case of any Foreign Lender that
was a party to the Existing Credit Agreement, shall be deemed to be the time
such Foreign Lender became a party to the Existing Credit Agreement) (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from either
Borrower with respect to any withholding tax pursuant to Section 2.16(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e).
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of September 30, 2003, among FCX, PTFI, the lenders party thereto,
JPMorgan Chase Bank, as administrative agent, issuing bank, security agent, JAA
security agent and documentation agent and U.S. Bank Trust National Association,
as FI trustee, which amended and restated the Amended and Restated Credit
Agreement dated as of October 19, 2001, which amended and restated both the
Credit Agreement originally dated as of October 27, 1989 and amended and
restated as of June 1, 1993 and the Credit Agreement originally dated as of June
30, 1995.
 
“Existing Letters of Credit” means the existing letters of credit listed on
Schedule 1.01B.
 
“Existing Subsidiary Guarantee Agreement” means (i) the Indonesian Subsidiary
Guarantee Agreement dated as of November 11, 2003, among the subsidiary
guarantors named therein and JPMorgan Chase Bank, as security agent, and (ii)
the Subsidiary Guarantee Agreement dated as of November 11, 2003, among the
subsidiary guarantors named therein and JPMorgan Chase Bank, as security agent.
 
“Exploration Subsidiary” means Eastern Minerals and any other Subsidiary that is
engaged solely in the business of exploration and does not own any assets
necessary or used in connection with Block A Base Production.
 
“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and LC Exposure at such
time.
 
“FCX Assisted PTFI Sale” means a Qualifying PTFI Sale Transaction in which the
purchaser is not an Affiliate of the Borrowers (i) which is made for fair market
value and for consideration consisting solely of cash received upon consummation
of such sale and (ii) in respect of which FCX and/or PTFI may, at its option,
provide an unsecured Guarantee in accordance with the provisions of Section
6.01(a)(xii) in favor of any lenders providing debt financing to the purchaser
in an aggregate amount not in excess of the amount of such cash consideration.
 
“FCX Pledge Agreements” means the Second Amended and Restated FCX Pledge
Agreement (Indebtedness), the Second Amended and Restated FCX Pledge Agreement
(PTFI Shares) and the Second Amended and Restated FCX Pledge Agreement (PTII
Shares).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“FI Collateral and Rights” has the meaning assigned to such term in
Section 6.16.
 
“FI Creditors” means the “FI Creditors”, as defined in the FI Trust Agreement
and shall include the Lenders and the other holders of the Obligations
identified in the FI Trust Agreement Financing Annex.
 
“FI Intercreditor Agreement” means the Intercreditor Agreement entered dated as
of October 11, 1996 among RTZ, PT-Rio Tinto Indonesia, RTZIF and certain secured
creditors of PTFI.
 
“FI Intercreditor Agreement Creditor Annex” means a “Creditor Annex”, as defined
in the FI Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent, to be filed with the FI Trustee for purposes of
identifying the holders of the Obligations as FI Creditors thereunder.
 
“FI Product” means ores or minerals produced by the FI Project or otherwise
obtained from the Mining Area (as defined in the Contract of Work) and any kinds
of products, including, without limitation, concentrates, produced from such
ores or minerals.
 
“FI Project” means the mining, concentrating and related operations conducted or
to be conducted by PTFI in Irian Jaya, Indonesia, pursuant to the Contract of
Work.
 
“FI Security Agent” means U.S. Bank National Association or any successor, not
in its individual capacity, but as FI Security Agent for the Secured Parties
under the Third Amended and Restated Fiduciary Assignment.
 
“FI Security Documents” means the FI Trust Agreement, the FI Trust Agreement
Financing Annexes, the Operator Replacement Agreement, the Third Amended and
Restated Surat Kuasa, the Third Amended and Restated Fiduciary Transfer, the
Third Amended and Restated Fiduciary Assignment, the Lender Security Agreement,
the Lender Security Agreement Amendments, the Third Amended and Restated Lender
Surat Kuasa, the Third Amended and Restated Lender Fiduciary Assignment, the
Third Amended and Restated JAA Fiduciary Transfer, the FI Intercreditor
Agreement, the FI Intercreditor Agreement Creditor Annex, the Side Letter, the
Side Letter Creditor Annex, all Uniform Commercial Code financing statements and
all Indonesian financing statements or security filings required to be filed
hereunder or under the FI Security Documents and each other agreement,
instrument or document pertaining to assets of PTFI executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.
 
“FI Security Documents Amendments” means the FI Trust Agreement Financing
Annexes, the Third Amended and Restated Surat Kuasa, the Third Amended and
Restated Fiduciary Transfer, the Third Amended and Restated Fiduciary
Assignment, the Lender Security Agreement Third Amendment, the Third Amended and
Restated Lender Surat Kuasa, the Third Amended and Restated Lender Fiduciary
Assignment, the Third Amended and Restated JAA Fiduciary Transfer, the FI
Intercreditor Agreement Creditor Annex and the Side Letter Creditor Annex.
 
“FI Trust Agreement” means the Restated Trust Agreement dated as of October 11,
1996, among PTFI, PT-Rio Tinto Indonesia, The Chase Manhattan Bank, as the
depositary, First Trust of New York, National Association, as FI trustee and
certain other creditors of PTFI.
 
“FI Trust Agreement Financing Annexes” means “Creditor Annexes”, as defined in
the FI Trust Agreement, in form and substance satisfactory to the Administrative
Agent, to be filed with the FI Trustee for purposes of identifying the holders
of the Obligations as FI Creditors thereunder.
 
“FI Trustee” means U.S. Bank National Association, or any successor trustee, as
trustee for PTFI, PT-Rio Tinto Indonesia and the Secured Parties pursuant to the
FI Trust Agreement and, in such capacity, also as party to the Operator
Replacement Agreement, and as a party to the Third Amended and Restated Surat
Kuasa and the Third Amended and Restated Fiduciary Assignment.
 
“Financial Covenants” means the covenants set forth in Sections 6.18, 6.19 and
6.20.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of FCX or PTFI, as applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. If a
Borrower is located in more than one jurisdiction, a lender’s status as a
Foreign Lender shall be tested separately with respect to each jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“IFC Guidelines” means the International Finance Corporation (IFC) Safeguard
Policies, summarized and attached in Annex A to the ERM Report.
 
“Immaterial Subsidiary” means any Subsidiary with assets of less than $1,000,000
and revenues of less than $1,000,000 per annum.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the unearned balance of any payment received under any contract which
is outstanding for more than 120 days, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business so long as the same are not
more than 60 days overdue or, if overdue, are being contested in good faith by
appropriate proceedings), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party (including reimbursement obligations to the
issuer) in respect of letters of credit and letters of guaranty, which support
or secure Indebtedness, (j) all non-contingent obligations of such Person as an
account party (including reimbursement obligations to the issuer) in respect of
letters of credit and letters of guaranty not referred to in clause (i), (k) all
obligations in respect of prepaid production arrangements, prepaid forward sale
arrangements or derivative contracts in respect of which such Person receives
upfront payments in consideration of an obligation to deliver product or
commodities (or make cash payments based on the value of product or commodities)
at a future time, and (l) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; provided, however, that no series of
preferred stock of a Borrower or a Restricted Subsidiary outstanding on the
Effective Date (or securities of substantially the same type (but which do not
mature in whole or part, and are not subject to any amortization, redemption,
repurchase or exchange requirements prior to January 13, 2010) issued to
refinance such preferred stock) shall in any event be deemed to be Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and other than
Indonesian Taxes.
 
“Indonesian Filing Requirements” means (i) the monthly and semiannual foreign
exchange transaction activities filing requirements under Bank Indonesia
Regulation No. 4/2/PBI/2002 as amended by Bank Indonesia Regulation No.
5/1/PB1/2003 and Circular of Bank Indonesia No. 5/24/DSM dated October 3, 2003,
(ii) the offshore borrowings filing requirements with the Bank Indonesia, the
Team for the Coordination and Management of Offshore Loans, the Republic of
Indonesia, and the Ministry of Finance, the Republic of Indonesia, including in
each case any successors thereto and (iii) any additional or subsequent
regulations requiring any of the Loan Parties to submit filings regarding
offshore borrowings or foreign exchange transaction activities as they may
relate to any of the Loan Documents, in each case as may be amended and in
effect from time to time.
 
“Indonesian Taxes” means Taxes imposed, assessed, levied or collected by
Indonesia or any political subdivision or taxing authority thereof or therein or
any association or organization of which Indonesia may be a member (but
excluding Taxes imposed upon the net income of, or any franchise taxes imposed
on, the Administrative Agent, the FI Trustee, any Lender (or permitted assignee
or Participant) or the Issuing Bank which, in each case, has its principal
office in Indonesia or a branch office in Indonesia, unless and to the extent
attributable to the enforcement of any rights hereunder or under any FI Security
Document with respect to an Event of Default), together with interest thereon
and penalties, fines and surcharges and other liabilities with respect thereto,
if any, on or in respect of this Agreement, the Loans to PTFI, the Letters of
Credit issued for the account of PTFI or any other Indonesian Restricted
Subsidiary, the FI Security Documents, the Assigned Agreements or any promissory
notes of PTFI issued hereunder, the execution, enforcement, registration,
recordation, notarization or other formalization of any thereof, and any
payments of principal, interest, charges, fees or other amounts made on, under
or in respect of any thereof.
 
“Indonesian Power Project” means all of the related and associated assets,
properties and rights, now owned or hereafter acquired by PJP, relating to
PTFI’s mining and milling operations and infrastructure in Papua, Indonesia.
 
“Infrastructure Assets” means the infrastructure assets utilized by PTFI and
owned by one or more joint ventures that, on the date hereof, are subject to the
Infrastructure Financings, and any assets hereafter acquired by such joint
ventures which become subject to the Infrastructure Financings pursuant to the
Infrastructure Financing Documents.
 
“Infrastructure Financings” means, collectively, the financing arrangements
existing on the date hereof with respect to certain infrastructure assets
utilized by PTFI, including asset leasing agreements and guarantees of bank
loans extended to joint ventures that acquired such infrastructure assets. The
aggregate amount of Indebtedness and Attributable Debt of PTFI, calculated in
accordance with GAAP, under the Infrastructure Financings on the Effective Date
is $210,705,000. Each Infrastructure Financing, and the Indebtedness or
Attributable Debt relating thereto, is described in Schedule 1.01C.
 
“Infrastructure Financing Documents” means each of the operative documents
relating to the Infrastructure Financings, including asset purchase agreements,
lease agreements, joint venture agreements, guarantee agreements and
participation agreements, to which FCX, PTFI or any Restricted Subsidiary is a
party. The Infrastructure Financing Documents with respect to each
Infrastructure Financing in effect on the Effective Date are listed in
Schedule 1.01C.
 
“Initial Borrowing Availability Date” means the date on which the conditions
specified in Section 4.02 are satisfied (or waived in accordance with
Section 10.02).
 
“Interest Election Request” means a request by either Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as either Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any capital contribution or loans or
advances to, guaranteeing any obligations of, or making or permitting to exist
any investment in, any other Person, or purchasing or otherwise acquiring (in
one transaction or a series of transactions) any assets of any Person
constituting a business unit. The amount, as of any date of determination, of
any Investment shall be the original cost of such Investment (including any
Indebtedness of a Person existing at the time such Person becomes a Subsidiary
in connection with any Investment and any Indebtedness assumed in connection
with any acquisition of assets), plus the cost of all additions, as of such
date, thereto and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment
involving a transfer of any property other than cash, such property shall be
valued at its fair market value at the time of such transfer.
 
“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“JAA Security Agent” means JPMCB, not in its individual capacity, but as JAA
Security Agent for the Lenders and RTZ-IIL under the Second Amended and Restated
JAA Fiduciary Transfer and the Third Amended and Restated JAA Fiduciary
Transfer.
 
“Joint Account Assets” has the meaning assigned to such term in the
Participation Agreement.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
“Lender Security Agreement” means the Bank Security Agreement dated as of
October 11, 1996 between PTFI, First Trust of New York, National Association, as
trustee and The Chase Manhattan Bank, as security agent pursuant to which PTFI
granted a security interest in the Collateral (as defined therein) for the
ratable benefit of the holders of the Obligations.
 
“Lender Security Agreement Amendments” means the Lender Security Agreement First
Amendment, the Lender Security Agreement Second Amendment and the Lender
Security Agreement Third Amendment.
 
“Lender Security Agreement First Amendment” means the Amendment to the Lender
Security Agreement dated as of October 19, 2001.
 
“Lender Security Agreement Second Amendment” means the Second Amendment to the
Lender Security Agreement dated as of November 11, 2003.
 
“Lender Security Agreement Third Amendment” means a third amendment to the
Lender Security Agreement containing such modifications to the Lender Security
Agreement as may be necessary to reflect the amendment and restatement of the
Existing Credit Agreement in the form of this Agreement and in form and
substance satisfactory to the Administrative Agent and the Required Lenders.
 
“Lender Security Documents” means the Lender Security Agreement, the Lender
Security Agreement Amendments, the Third Amended and Restated Lender Surat
Kuasa, the Third Amended and Restated Fiduciary Transfer and the Third Amended
and Restated Lender Fiduciary Assignment.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption,
or pursuant to an Accession Agreement entered into under Section 2.07(d), other
than any person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of FCX most recently ended on or prior to such date.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” means, on any date, the sum of (i) prior to the Initial Borrowing
Availability Date, the aggregate amount of Commitments on such date or, after
the Initial Borrowing Availability Date, the amount of unused Commitments that
could be utilized on that date to effect Borrowings, and (ii) Combined Cash
Balances on such date.
 
“Loan Documents” means this Agreement and the Security Documents.
 
“Loan Parties” means FCX, PTFI and each Subsidiary Guarantor.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Major Concentrate Sales Agreement” means any Concentrate Sales Agreement
providing for sales during the term thereof of at least 75,000 metric tons of
concentrate.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, prospects or condition, financial or otherwise, of either Borrower
and its Restricted Subsidiaries, taken as a whole, including, without
limitation, changes in ratings of debt of either Borrower that have a material
adverse effect on such prospects, (b) the ability of any Loan Party to perform
any of its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of either
or both of the Borrowers and/or any Restricted Subsidiary in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of either Borrower or
any Restricted Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Borrower or such Restricted Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
“Maturity Date” means July 25, 2009.
 
“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI as amended, modified or supplemented as
permitted hereby from time to time.
 
“Mirror Note Securities” has the meaning given to such term in the definition of
“Mirror Notes”.
 
“Mirror Notes” means any promissory notes or other repayment obligations at any
time issued by PTFI to FCX (whether before, on or after the Effective Date) in
consideration for loans or advances made by FCX to PTFI with any Net Proceeds
from debt issuances or equity issuances of FCX (collectively, “Mirror Note
Securities”) (including, without limitation, in respect of the Convertible Notes
and the 2026 Senior Notes), payments in respect of which are generally
anticipated to provide FCX with a portion of the funds required to make
payments, when due, of interest, dividends, principal or redemption amounts in
respect of such Mirror Note Securities.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by either Borrower or any
Restricted Subsidiary to Third Parties (other than Affiliates) in connection
with such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by either Borrower or any Restricted Subsidiary as a result of such event
to repay Indebtedness (other than Loans) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) by the Borrowers and
the Restricted Subsidiaries, and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the applicable Borrower).
 
“Non-Recourse Indebtedness” means, with respect to any Person and its assets,
Indebtedness the obligees of which will not have, directly or indirectly,
recourse (including by way of any Guarantee or other undertaking, agreement or
instrument that would constitute Indebtedness) for repayment of any principal,
premium (if any), or interest on such Indebtedness or any fees, indemnities,
expense reimbursements or other amounts of whatever nature accrued or payable in
connection with such Indebtedness against any assets of such Person other than
pursuant to any pledge of specified assets of such Person.
 
“Obligations” means the obligations of each of FCX and PTFI hereunder and under
the other Loan Documents, including, without limitation, (a) the due and
punctual payment by FCX and PTFI, as the case may be, of (i) the principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral, (iii) the Guarantee obligations of FCX and of PTFI under
Article IX hereof and (iv) all other monetary obligations of the Borrowers under
this Agreement or any other Loan Document, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of FCX and PTFI under or pursuant to this
Agreement and each other Loan Document, (c) the due and punctual payment and
performance of all of the obligations of each other Loan Party under or pursuant
to each of the other Loan Documents, (d) the due and punctual payment and
performance of all obligations of FCX or PTFI, as the case may be, under each
Permitted Secured Hedge and (e) the due and punctual payment and performance of
all obligations owed from time to time by FCX or PTFI to JPMCB or its Affiliates
in respect of (i) cash management services and (ii) any Purchasing Card Program,
in each case including obligations in respect of overdrafts, temporary advances,
interest and fees.
 
“Operating Lease” means any lease other than a lease which gives rise to a
Capital Lease Obligation.
 
“Operator Replacement Agreement” means the Operator Replacement Agreement dated
as of October 11, 1996 among PTFI, PT-Rio Tinto Indonesia, First Trust of New
York, National Association, as trustee and The Chase Manhattan Bank, as
administrative agent (in its capacity as Operator Selection Representative).
 
“Operator Selection Representative” means the Administrative Agent acting as the
Operator Selection Representative under the Operator Replacement Agreement,
pursuant to its designation in Section 10.16 herein as Operator Selection
Representative.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Participant” has the meaning set forth in Section 10.04.
 
“Participation Agreement” means the Participation Agreement dated October 11,
1996 between PTFI and PT-Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Perfection Certificate” means the perfection certificates executed by each
Borrower substantially in the form of Exhibit B.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
 
(c) Liens arising in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security laws or
regulations, and progress payments under government contracts and other Liens
incident to the ordinary conduct of any Borrower’s or its Restricted
Subsidiary’s business or the ordinary operation of property or assets and not
securing any Indebtedness or Guarantee;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations and Liens in connection with surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
 
(f) rights of lessors under leases of property leased by a Borrower or a
Restricted Subsidiary under Operating Leases entered into in the ordinary course
of business, which rights are limited to the property so leased; and
 
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of either Borrower or any Restricted Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or Attributable Debt.
 
“Permitted FCX Indebtedness” means unsecured (other than in respect of any
Permitted Interest Escrow) Indebtedness of FCX which is not Guaranteed by any
Restricted Subsidiary (other than, in the case of the Convertible Notes, FCX
Investment Ltd., an exempted limited liability company organized in the Cayman
Islands and a Wholly Owned Restricted Subsidiary of FCX), which does not mature
and is not subject to any amortization or mandatory prepayment or repurchase
requirements (other than customary and usual put rights or repurchase
obligations arising as a result of a Change in Control and customary and usual
obligations requiring repurchase with the proceeds of asset sales after
application of such proceeds to prepayments and reductions of Indebtedness and
Commitments hereunder) until the date six months after the Maturity Date, and
which is not convertible into or exchangeable for any Equity Interests, other
than common stock of FCX, or any other Indebtedness, other than Permitted FCX
Indebtedness.
 
“Permitted Interest Escrow” means, with respect to any Indebtedness permitted by
Section 6.01(a)(viii) or (ix), an amount not to exceed the sum of the regularly
scheduled interest payments due during the initial three years after issuance of
such Indebtedness, which amount shall have been placed in an interest reserve
escrow account in connection with the issuance of, and to secure the obligations
under, such Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;
 
(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short-term deposit rating issued by
Moody’s of P-2 or higher;
 
(d) overnight repurchase agreements relating to securities described in clause
(a), (b) or (c) above; and
 
(e) Investments in readily marketable money market funds registered under the
Investment Company Act of 1940 which hold only securities described in
clause (a), (b), (c) or (d) above.
 
“Permitted Secured Hedge” means any Hedging Agreement between PTFI or FCX (a) if
entered into prior to the date hereof, with a counterparty that is a Lender (or
Affiliate of a Lender) on the date hereof or (b) if entered into on or after the
date hereof, with a counterparty that is a Lender or Affiliate of a Lender at
the time such Hedging Agreement is entered into.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“PJP” means P.T. Puncakjaya Power, a limited liability company established and
existing under the laws of the Republic of Indonesia.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledged PTFI Shares” means all shares of the capital stock of PTFI owned by FCX
and pledged pursuant to the FCX Pledge Agreement (PTFI Shares). On the Effective
Date, the Pledged PTFI Shares represent 50.1% of the issued and outstanding
shares of PTFI.
 
“Pledged PTII Shares” means, prior to any merger of PTII into PTFI, all shares
of the capital stock of PTII owned by FCX and pledged pursuant to the FCX Pledge
Agreement (PTII Shares). On the Effective Date, the Pledged PTII shares
represent 99.998% of the issued and outstanding shares of PTII.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“PTFI EBITDA” means, for any period, PTFI Net Income for such period plus
(a) without duplication and to the extent deducted in determining such PTFI Net
Income, the sum of (i) interest expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period and (iv) any extraordinary charges or significant nonrecurring
non-cash charges or non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing PTFI EBITDA for the period in
which such cash payment is made), and minus (b) without duplication and to the
extent included in determining such PTFI Net Income, any extraordinary gains or
non-cash gains for such period, all determined on a consolidated basis in
accordance with GAAP.
 
“PTFI Indebtedness” means, as of any date, (a) the aggregate principal amount of
Indebtedness of PTFI and its Restricted Subsidiaries outstanding as of such
date, in the amount that would be reflected as a liability on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP, minus
(b) the aggregate amount of cash and Permitted Investments of PTFI and its
Restricted Subsidiaries as of such date, other than any cash and Permitted
Investments subject to a Lien or escrow arrangement securing Indebtedness or
other obligations.
 
“PTFI Leverage Ratio” means, on any date, the ratio of (a) PTFI Indebtedness as
of such date to (b) PTFI EBITDA for the period of four consecutive fiscal
quarters of PTFI most recently ended on or prior to such date.
 
“PTFI Net Income” means, for any period, the net income or loss of PTFI and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP (computed, however, without deduction for minority
interests in the net income or loss of PTFI); provided that there shall be
excluded (a) the income of any Person (other than PTFI) in which any other
Person (other than PTFI or any Restricted Subsidiary of PTFI or any director
holding qualifying shares in compliance with applicable law) owns an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to PTFI or any Restricted Subsidiary of PTFI during such period,
and (b) the income or loss of any Person accrued prior to the date it becomes a
Restricted Subsidiary of PTFI or is merged into or consolidated with PTFI or any
Restricted Subsidiary of PTFI or the date that such Person’s assets are acquired
by PTFI or any Restricted Subsidiary of PTFI.
 
“PTII” means PT Indocopper Investama Tbk, a corporation organized under the laws
of Indonesia.
 
“PT Kencana” means PT Kencana Infra Nusakarya, a corporation organized under the
laws of Indonesia (formerly known as P.T. ALatieF Freeport Infrastructure
Corporation), which, on the Effective Date, is a Wholly Owned Subsidiary of
PTFI, held indirectly in part through PT Mitradaya Vulkanisindo and PT Freeport
Finance Indonesia.
 
“PT Kencana Assets” means the non-mining infrastructure assets that were
formerly subject to the Joint Venture Agreement dated as of March 11, 1993,
between PTFI and P.T. ALatieF Nusakarya Corporation and which are currently
owned by PT Kencana and PT Kencana Wisata, each a Restricted Subsidiary of PTFI.
On the Effective Date the aggregate book value of the PT Kencana Assets is not
in excess of
 
$270,000,000.
 
“PT Kencana Financing” means the financing by PTFI or a Restricted Subsidiary of
the PT Kencana Assets pursuant to the incurrence of Indebtedness secured by such
assets or the incurrence of Attributable Debt in connection with a sale and
leaseback transaction involving such assets and or the sale or issuance of
Equity Interests in PT Kencana, PT Kencana Wisata or any other Subsidiary which
owns PT Kencana Assets.
 
“PT Kencana Financing Documents” means each of the operative documents relating
to any PT Kencana Financing, including asset purchase agreements, lease
agreements, joint venture agreements, guarantee agreements and participation
agreements, to which FCX, PTFI or any Restricted Subsidiary is a party.
 
“PT Kencana Wisata” means PT Kencana Wisata Nusakarya, a corporation organized
under the laws of Indonesia, which is a 99% owned subsidiary of PTFI (with the
remaining 1% owned by FCX).
 
“PT-Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.
 
“PT-Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT-Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT-Rio
Tinto Indonesia.
 
“Purchasing Card Program” means a Chase Visa Purchasing Card Program established
for FCX by JPMCB, pursuant to which JPMCB issues Chase Visa Purchasing Cards to
employees and other accounts of FCX, with an aggregate credit limit not to
exceed $300,000 (including, without limitation, for purchases made in foreign
currencies and converted into U.S. dollars).
 
“Qualifying PTFI Sale Transaction” means a single sale of the Pledged PTII
Shares and/or of shares of PTFI which are either owned by FCX and do not
constitute Collateral or owned by PTII (in each case, the “Transferred Shares”)
which satisfies the following requirements:
 
(i)  the aggregate amount of shares of capital stock of PTFI which are, directly
or indirectly, sold or transferred in such transaction does not exceed 9.36% of
the outstanding shares of capital stock of PTFI (shares of PTFI owned by PTII
being deemed transferred for purposes of the foregoing in the same proportion as
the number of Pledged PTII Shares that are sold or transferred bears to the
total number of PTII Pledged Shares immediately prior to such Qualifying PTFI
Sale Transaction);
 
(ii)  such sale is made to a Governmental Authority of the Republic of Indonesia
(including a regional Governmental Authority), an investment vehicle majority
owned and Controlled by such a Governmental Authority and/or Indonesian citizens
or legal entities organized under the laws of Indonesia that are Controlled by
Indonesian citizens, in each case which qualifies as an “Indonesian National”
within the meaning of Article 24(2) of the Contract of Work;
 
(iii)  the consideration for such sale consists solely of cash and/or a
promissory note secured by, and payable with any dividends, distributions or
proceeds on or in respect of, all the Transferred Shares (which promissory note
may be nonrecourse to any such Governmental Authority);
 
(iv)  any such promissory note and all proceeds thereof are pledged at the time
any such sale is consummated to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the FCX Pledge Agreement (Indebtedness) or other
pledge arrangements satisfactory to the Administrative Agent (and regardless of
whether the owner of such note is FCX, PTII or another Person); and
 
(v)  the Administrative Agent shall have received such favorable opinions of
outside counsel to FCX as it may reasonably request in connection with the
foregoing.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing not less than 51% of the sum of the total Exposures and
unused Commitments at such time.
 
“Restricted Indebtedness” means any Indebtedness of either Borrower or any
Restricted Subsidiary, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Section 6.08.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in either
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests (including any payment under a Synthetic
Purchase Agreement related to any Equity Interests) in either Borrower or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in either Borrower or any Restricted Subsidiary.
 
“Restricted Subsidiary” means PTFI and any other Subsidiary of FCX or PTFI that
is not an Unrestricted Subsidiary.
 
“Restricted Uses” means, as of any date, the sum of (I) the aggregate cumulative
amount of all Restricted Payments made pursuant to Section 6.08(a)(iii)(B), (II)
the aggregate amount of payments of Indebtedness (other than payments permitted
by Section 6.08(b)(i)-(v)) as of such date (x) at a time when Liquidity was less
than $250,000,000 or (y) to the extent and in the amount that such payments of
Indebtedness caused Liquidity to drop below $250,000,000 (determined, in each
case, immediately after giving effect to such payments and giving pro forma
effect to any deferred payment of cash required thereby) and (III) the aggregate
amount of all Investments as of such date made in reliance on clause (p) of
Section 6.04.
 
“Restricted Uses Basket” means, as of any date, the sum of (x) $250,000,000 plus
(y) 50% of Consolidated Net Income during the period from March 31, 2006,
through the last day of the then most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if such
Consolidated Net Income is a deficit, minus 100% of such deficit).
 
“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.
 
“RTZ America” means Rio Tinto America Holdings, Inc. (formerly RTZ America
Holdings, Inc. (formerly RTZ America, Inc.)), a Delaware corporation and a
wholly owned subsidiary of RTZ.
 
“RTZ Documents” has the meaning assigned to such term in Section 6.15.
 
“RTZ-IIL” means Rio Tinto Indonesia Investments Limited (formerly known as RTZ
Indonesian Investments Limited), a company organized under the laws of England.
 
“RTZ Indonesia” means RTZ Indonesia Limited, a company organized under the laws
of England and a wholly owned subsidiary of RTZ.
 
“RTZ Interests” means the interests of PT-Rio Tinto Indonesia in the Contract of
Work and the Joint Account Assets pursuant to the Participation Agreement and in
the Concentrate Sales Agreements pursuant to the FI Trust Agreement, in each
case as permitted by Section 6.15.
 
“RTZIF” means RTZ Indonesian Finance Limited, a company organized under the laws
of England and a wholly owned subsidiary of RTZ.
 
“S&P” means Standard & Poor’s.
 
“Sales Proceeds Account” has the meaning assigned to such term in the FI Trust
Agreement.
 
“Second Amended and Restated FCX Pledge Agreement (Indebtedness)” means an
amended and restated pledge agreement substantially in the form of the Amended
and Restated FCX Pledge Agreement (Indebtedness), with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent and the Required Lenders, pursuant to which FCX
grants a perfected first priority security interest under Indonesian law in
Indebtedness owing by PTFI or any other Restricted Subsidiary to FCX, for the
ratable benefit of the holders of the Obligations.
 
“Second Amended and Restated FCX Pledge Agreement (PTFI Shares)” means an
amended and restated pledge agreement substantially in the form of the Amended
and Restated FCX Pledge Agreement (PTFI Shares), with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent and the Required Lenders, pursuant to which FCX
grants a perfected first priority security interest under Indonesian law in the
Pledged PTFI Shares for the ratable benefit of the holders of the Obligations.
 
“Second Amended and Restated FCX Pledge Agreement (PTII Shares)” means an
amended and restated pledge agreement substantially in the form of the Amended
and Restated FCX Pledge Agreement (PTII Shares), with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent and the Required Lenders, pursuant to which, FCX
grants a perfected first priority security interest under Indonesian law in the
Pledged PTII Shares for the ratable benefit of the holders of the Obligations.
 
“Second Amended and Restated Fiduciary Assignment” means the Second Amended and
Restated Fiduciary Assignment stated in deed number 3 dated November 11, 2003,
as amended by deed number 8 dated March 31, 2004 (which amended and restated the
Amendment and Restatement of Fiduciary Assignment of Accounts (Penyerahan Hak
Atas Tagihan) stated in deed number 39 dated October 19, 2001) granted by PTFI
and PT-Rio Tinto Indonesia to the Secured Parties (as defined in the Existing
Credit Agreement).
 
“Second Amended and Restated Fiduciary Transfer” means the Second Amended and
Restated Fiduciary Transfer stated in deed number 8 dated November 11, 2003, as
amended by deed number 11 dated March 31, 2004 (which amended and restated the
Amendment and Restatement of Fiduciary Transfer of Assets (Penyerahan Hak Secara
Fidusia) stated in deed number 43 dated October 19, 2001) granted by PTFI to the
Secured Parties (as defined in the Existing Credit Agreement).
 
“Second Amended and Restated JAA Fiduciary Transfer” means the Second Amended
and Restated JAA Fiduciary Transfer stated in deed number 2 dated November 11,
2003, as amended by deed number 7 dated March 31, 2004 (which amended and
restated the Amendment and Restatement of Fiduciary Transfer of Assets
(Penyerahan Hak Secara Fidusia) of Joint Account Assets stated in deed number 38
dated October 19, 2001) granted by PTFI and PT-Rio Tinto Indonesia to the
Secured Parties (as defined in the Existing Credit Agreement).
 
“Second Amended and Restated Lender Fiduciary Assignment” means the Second
Amended and Restated Lender Fiduciary Assignment stated in deed number 12 dated
March 31, 2004 (which amended and restated the Amendment and Restatement of
Fiduciary Assignment of Accounts (the Penyerahan Hak Atas Tagihan) stated in
deed number 44 dated October 19, 2001) granted by PTFI to the to the Secured
Parties (as defined in the Existing Credit Agreement).
 
“Second Amended and Restated Lender Surat Kuasa” means the Second Amended and
Restated Lender Surat Kuasa stated in deed number 10 dated November 11, 2003, as
amended by deed number 13 dated March 31, 2004 (which amended and restated the
Lender Surat Kuasa (Power of Attorney) Amendment and Restatement stated in deed
number 45 dated October 19, 2001) granted by PTFI to the Secured Parties (as
defined in the Existing Credit Agreement).
 
“Second Amended and Restated Surat Kuasa” means the Second Amended and Restated
Surat Kuasa stated in deed number 4 dated November 11, 2003, as amended by deed
number 9 dated March 31, 2004, which amended and restated the Surat Kuasa (Power
of Attorney) Amendment and Restatement stated in deed number 40 dated October
19, 2001 granted by PTFI and PT-Rio Tinto Indonesia to the FI Trustee.
 
“Secured Parties” means the Administrative Agent, the Issuing Bank, the Security
Agent, the JAA Security Agent, the Syndication Agent, the Lenders, each
counterparty to a Permitted Secured Hedge, JPMCB or any of its Affiliates
providing cash management services or any Purchasing Card Program to FCX or
PTFI, and, in the case of the Third Amended and Restated Fiduciary Assignment
and the Third Amended and Restated JAA Fiduciary Transfer, RTZ-IIL, and the
successors and assigns of the foregoing.
 
“Security Agent” means JPMCB, not in its individual capacity, but as Security
Agent for the Lenders under the FCX Pledge Agreements and the Lender Security
Documents.
 
“Security Documents” means the FI Security Documents, the FCX Pledge Agreements,
the Subsidiary Guarantee Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.12 or 5.13
to secure any of the Obligations.
 
“Side Letter” means the agreement dated as of October 11, 1996 between PTFI,
RTZ, PT-Rio Tinto Indonesia, RTZIF, RTZ Indonesian Investments Limited, First
Trust of New York, National Association, as trustee, the JAA Security Agent and
certain secured creditors of FI.
 
“Side Letter Creditor Annex” means a “Creditor Annex”, as defined in the Side
Letter, in form and substance satisfactory to the Administrative Agent, to be
filed with the FI Trustee for purposes of identifying the holders of the
Obligations as FI Creditors thereunder and any additional or separate “Creditor
Annex” filed with the FI Trustee for purposes of identifying the holders of the
Obligations as FI Creditors, in each case as amended and in effect from time to
time.
 
“Special Account” has the meaning assigned to such term in the FI Trust
Agreement.
 
“Stock Purchase Agreement” means the Agreement dated as of May 2, 1995, by and
between (among other parties) FCX, RTZ, RTZ Indonesia and RTZ America.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of either Borrower.
 
“Subsidiary Guarantee Agreement” means an amendment and restatement of each
Existing Subsidiary Guarantee Agreement with such modifications as may be
necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, in each case in form and substance
satisfactory to the Administrative Agent and the Required Lenders and executed
by each Indonesian Subsidiary Guarantor and non-Indonesian Subsidiary Guarantor,
as appropriate, pursuant to which such Restricted Subsidiary guarantees some or
all of the Obligations.
 
“Subsidiary Guarantor” means each Restricted Subsidiary that has become party to
a Subsidiary Guarantee Agreement.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which either Borrower or any Restricted
Subsidiary is or may become obligated to make (i) any payment in connection with
a purchase by any third party from a Person other than the Borrowers or any
Restricted Subsidiary of any Equity Interest or Restricted Indebtedness or
(ii) any payment (other than on account of a permitted purchase by it of any
Equity Interest or any Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrowers or any Restricted Subsidiary (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Third Amended and Restated Fiduciary Assignment” means a Third Amended and
Restated Fiduciary Assignment substantially in the form of the Second Amended
and Restated Fiduciary Assignment, with such modifications as may be necessary
to reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent and the Required Lenders, pursuant to which PTFI grants to
secure the PTFI Obligations (as defined therein) and PT-Rio Tinto Indonesia
grants to secure the PT-Rio Tinto Indonesia Obligations a security interest in
accounts receivable from Concentrate Sales Agreements for the benefit of the
Secured Parties.
 
“Third Amended and Restated Fiduciary Transfer” means a Third Amended and
Restated Fiduciary Transfer substantially in the form of the Second Amended and
Restated Fiduciary Transfer, with such modifications as may be necessary to
reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent and the Required Lenders pursuant to which PTFI grants a
security interest in its Indonesian assets (other than Joint Account Assets) for
the ratable benefit of the holders of the Obligations.
 
“Third Amended and Restated JAA Fiduciary Transfer” means a Third Amended and
Restated JAA Fiduciary Transfer substantially in the form of the Second Amended
and Restated JAA Fiduciary Transfer, with such modifications as may be necessary
to reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent and the Required Lenders, pursuant to which PTFI grants to
secure the PTFI Obligations and PT-Rio Tinto Indonesia grants to secure the
PT-Rio Tinto Indonesia Obligations a security interest in its interest in Joint
Account Assets for the benefit of the Secured Parties.
 
“Third Amended and Restated Lender Fiduciary Assignment” means a Third Amended
and Restated Lender Fiduciary Assignment substantially in the form of the Second
Amended and Restated Lender Fiduciary Assignment, with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent and the Required Lenders, pursuant to which PTFI
grants a security interest in its accounts receivable (other than those arising
from Concentrate Sales Agreements or Joint Account Assets) for the ratable
benefit of the holders of the Obligations.
 
“Third Amended and Restated Lender Surat Kuasa” means a Third Amended and
Restated Lender Surat Kuasa substantially in the form of the Second Amended and
Restated Lender Surat Kuasa, with such modifications as may be necessary to
reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent and the Required Lenders, granted by PTFI with respect to
the authorization to appoint a manager to carry out all acts and matters related
to PTFI’s rights, titles and interest in, to and under the contract rights and
other assets constituting Collateral (as defined in the Lender Security
Agreement) upon the occurrence of an Event of Default.
 
“Third Amended and Restated Surat Kuasa” means a Third Amended and Restated
Surat Kuasa substantially in the form of the Second Amended and Restated Surat
Kuasa, with such modifications as may be necessary to reflect the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement and
in form and substance satisfactory to the Administrative Agent and the Required
Lenders, granted by PTFI and PT-Rio Tinto Indonesia with respect to
authorization to appoint a successor Operator (as defined in the Participation
Agreement).
 
“Total Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrowers and the Restricted Subsidiaries outstanding as
of such date, in the amount that would be reflected as a liability on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
minus (b) the aggregate amount of cash and Permitted Investments of the
Borrowers and the Restricted Subsidiaries as of such date, other than any cash
and Permitted Investments securing the Convertible Notes or otherwise subject to
a Lien or escrow arrangement securing Indebtedness or other obligations.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Transferred Shares” has the meaning set forth in the definition of “Qualifying
PTFI Sale Transaction”.
 
“2001 Credit Agreement” means the Amended and Restated Credit Agreement dated as
of October 19, 2001, as amended, among FCX, PTFI, the lenders party thereto, The
Chase Manhattan Bank, as administrative agent, issuing bank, security agent, JAA
security agent and documentation agent and U.S. Bank Trust National Association,
as FI trustee, which amended and restated both the Credit Agreement originally
dated as of October 27, 1989 and amended and restated as of June 1, 1993 and the
Credit Agreement originally dated as of June 30, 1995.
 
“2026 Senior Notes” means the 7.20% Senior Notes due 2026 of FCX in an aggregate
principal amount outstanding on the date hereof of $175,000,000.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiary” means (i) any Subsidiary existing on the Effective
Date and identified on Schedule 3.12 as an Unrestricted Subsidiary, (ii) any
Subsidiary of any Unrestricted Subsidiary and (iii) any surviving corporation
(other than PTFI or FCX or a Restricted Subsidiary) into which any of such
corporations referred to in clause (i) or (ii) is merged or consolidated,
subject to Section 6.03, (iv) any Subsidiary organized after the date of this
Agreement and designated as a Unrestricted Subsidiary by FCX in accordance with
Section 6.17 at the time of its organization, (v) in the event a PT Kencana
Financing is consummated in accordance with the provisions of Sections 6.01,
6.02 and 6.04, PT Kencana and/or PT Kencana Wisata, if such Subsidiary is
designated as an Unrestricted Subsidiary in accordance with Section 6.17, and
(vi) in the event the investment therein is permitted by Section 6.04, any
Exploration Subsidiary, if it is designated as an Unrestricted Subsidiary
pursuant to Section 6.17.
 
“Unrestricted Subsidiary LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued for the
account of Unrestricted Subsidiaries at such time plus (b) the aggregate amount
of all LC Disbursements relating to such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrowers at such time.
 
“Wholly Owned Restricted Subsidiary” means a Wholly Owned Subsidiary that is a
Restricted Subsidiary.
 
“Wholly Owned Subsidiary” shall mean a subsidiary of FCX or PTFI, as the case
may be, of which securities or other ownership interests (except for directors’
qualifying shares and other de minimis amounts of outstanding securities or
ownership interests) representing 100% of the ordinary voting power and 100% of
equity or 100% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held by FCX or PTFI or one or
more Wholly Owned Subsidiaries of FCX or PTFI, or by FCX or PTFI and one or more
Wholly Owned Subsidiaries of FCX or PTFI.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“World Bank Guidelines” means the World Bank Pollution Prevention and Abatement
Handbook Guidelines, summarized and attached in Annex A to the ERM Report.
 
SECTION 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
 
SECTION 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.   Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.
 
SECTION 2.02.   Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b)   Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the applicable Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)   At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.
 
(d)   Notwithstanding any other provision of this Agreement, neither Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
 
SECTION 2.03.   Requests for Borrowings. To request a Borrowing, a Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, including to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e), not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the aggregate amount of such Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)  the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.   Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such funds transferred
to it available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City and designated by such Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
 
(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.05.   Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, (i) either Borrower may request the issuance of
Letters of Credit for its own account, (ii) FCX may request the issuance of
Letters of Credit for the account of any Restricted Subsidiary (other than PTFI)
and (iii) subject to Section 6.04(c) or Section 6.04(g) or, if applicable,
Section 6.04(p) and to the last sentence of this paragraph, FCX may request the
issuance of Letters of Credit for the account of Unrestricted Subsidiaries, in
any case in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
The issuance of any Letter of Credit for the account of an Unrestricted
Subsidiary shall be deemed to constitute an Investment in an Unrestricted
Subsidiary pursuant to Section 6.04(c) or Section 6.04(g) or, if applicable,
Section 6.04(p), as the case may be, in each case in the stated amount of such
Letter of Credit.
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $100,000,000, (ii) the Unrestricted Subsidiary LC Exposure
shall not exceed $10,000,000 and (iii) the total Exposures shall not exceed the
total Commitments. On and after the Initial Borrowing Availability Date, the
Existing Letters of Credit shall be deemed to be Letters of Credit issued under
this Agreement.
 
(c)   Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(d)   Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to either Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. On the Initial Borrowing Availability Date, the Issuing
Bank shall be deemed, without further action by any party hereto, to have
granted to each Lender and each Lender shall have been deemed to have purchased
from the Issuing Bank a participation in each Existing Letter of Credit in
accordance with this paragraph.
 
(e)   Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower that shall have requested such
Letter of Credit (a “Requesting Borrower”) shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the date that such LC
Disbursement is made, if such Requesting Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by such Requesting Borrower prior to such
time on such date, then not later than (i) 2:00 p.m., New York City time, on the
Business Day that such Requesting Borrower receives such notice, if such notice
is received prior to 10:00 a.m., New York City time on the day of receipt, or
(ii) 12:00 noon, New York City time, on the Business Day immediately following
the day that such Requesting Borrower receives such notice, if such notice is
not received prior to 10:00 a.m., New York City time, on the day of receipt;
provided that such Requesting Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Borrowing in an equivalent amount and, to the extent
so financed, such Requesting Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing. If a Requesting Borrower
fails to make such a payment when due, the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from such
Requesting Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Requesting Borrower, in the same manner as provided in Section 2.04 with respect
to Loans made by such Lender (and Section 2.04 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from a
Requesting Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable
Requesting Borrower of its obligation to reimburse such LC Disbursement.
 
(f)   Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)   Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Requesting Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Requesting Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h)   Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Requesting Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Requesting Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Requesting Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
(i)   Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)   Cash Collateralization. If any Event of Default shall occur and be
continuing or if the Borrowers are required to provide cash collateral pursuant
to Section 2.10(b), on the Business Day that the Borrowers receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing not less than
51% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, (i) upon the occurrence of any Event of Default with respect to
either Borrower described in clause (g) or (h) of Article VII or (ii) upon the
occurrence of the circumstances described in Section 2.10(b). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement, and the
Borrowers hereby grant the Lenders a security interest in all funds and
investments in such account to secure such obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing not less than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived.
 
SECTION 2.06.   Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
(b)   To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)   Promptly following receipt of an Interest Election Request with respect to
a Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)   If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.07.   Termination and Reduction of Commitments; Increase in
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)   FCX may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) FCX shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of Loans and provision of cash collateral, in each case in accordance
with Section 2.10(b), the aggregate Exposures (excluding the LC Exposure with
respect to which cash collateral has been provided in accordance with Section
2.10(b)) would exceed the total Commitments.
 
(c)   FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by FCX pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by FCX may state that such notice is conditioned upon the
effectiveness of other financings, in which case such notice may be revoked by
FCX (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with the amounts of their
Commitments.
 
(d)   The Borrowers may, by written notice to the Administrative Agent, executed
by the Borrowers and one or more financial institutions in their discretion (any
such financial institution referred to in this Section being called an
“Increasing Lender”), which may include any Lender, cause Commitments to be
extended by the Increasing Lenders (or cause the Commitments of the Increasing
Lenders that are already Lenders to be increased, as the case may be) (a
“Commitment Increase”) in an amount for each Increasing Lender set forth in such
notice; provided, however, that (a) the aggregate amount of all new Commitments
and increases in existing Commitments pursuant to this paragraph during the term
of this Agreement, together with the Commitments existing on the Effective Date,
shall in no event exceed $500,000,000, (b) each Increasing Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld),
(c) each Increasing Lender already a party hereto shall deliver to the
Administrative Agent confirmation in writing satisfactory to the Administrative
Agent as to its increased Commitment and (d) each Increasing Lender, if not
already a Lender hereunder, (i) shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed accession
agreement in a form satisfactory to the Administrative Agent and the Borrowers
(an “Accession Agreement”) and (ii) shall complete and deliver to the
Administrative Agent a completed Administrative Questionnaire. New Commitments
and increases in Commitments pursuant to this Section shall become effective on
the date specified in the applicable notices delivered pursuant to this Section
(each an “Increase Date”). Upon the effectiveness of any Accession Agreement to
which any Increasing Lender not already a Lender hereunder is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder and Schedule 2.01
shall be deemed to have been amended to reflect the Commitment of such
Increasing Lender as provided in such Accession Agreement. Upon the
effectiveness of any increase pursuant to this Section in the Commitment of a
Lender already a party hereto, Schedule 2.01 shall be deemed to have been
amended to reflect the increased Commitment of such Lender. Notwithstanding the
foregoing, no increase in the aggregate Commitments (or in the Commitment of any
Lender) shall become effective under this Section unless, on the applicable
Increase Date, the Administrative Agent shall have received a certificate, dated
as of the effective date of such increase and executed by a Financial Officer of
each Borrower, to the effect that the conditions set forth in paragraphs (a) and
(b) of Section 4.03 shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such increase). On the
applicable Increase Date of any extension of a new Commitment or increase of a
Lender’s Commitment, each Increasing Lender shall pay to the Administrative
Agent, in the same manner as provided in Section 2.04 with respect to Loans made
by such Increasing Lender (and Section 2.04 shall apply, mutatis mutandis, to
the payment obligations of each Increasing Lender), (x) in the case of an
Increasing Lender not already a party hereto, an amount equal to such Increasing
Lender’s ratable portion of the Borrowings then outstanding and the portion of
the LC Exposure funded by the Lenders pursuant to Section 2.05(d) (in each case
calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) or (y) in
the case of an Increasing Lender already a party hereto, an amount equal to the
excess of (1) such Increasing Lender’s ratable portion of the Borrowings then
outstanding and the portion of the LC Exposure funded by the Lenders pursuant to
Section 2.05(d) (in each case calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase) over (2) such Increasing Lender’s ratable portion of the
Borrowings then outstanding and the portion of the LC Exposure funded by the
Lenders pursuant to Section 2.05(d) (in each case calculated based on its
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Commitments (without giving effect to the relevant
Commitment Increase)). After the Administrative Agent’s receipt of such funds
from each Increasing Lender, the Administrative Agent will promptly thereafter
cause to be distributed like funds to the other Lenders in an amount to each
other Lender such that the aggregate amount of Borrowings owing to each Lender
and such Lender’s share of the portion of the LC Exposure funded by the Lenders
pursuant to Section 2.05(d) after giving effect to such distribution equals such
Lender’s ratable portion of the Borrowings then outstanding and the portion of
the LC Exposure funded by the Lenders pursuant to Section 2.05(d) (calculated
based on its Commitment as a percentage of the aggregate Commitments outstanding
after giving effect to the relevant Commitment Increase). At the request of
either Borrower, the Administrative Agent or the Increasing Lender, each of the
Borrowers, the Administrative Agent and the Increasing Lender shall enter into
any amendments to the Security Documents or take any other actions for the
purpose of naming the Increasing Lender as a Secured Party thereunder.
 
SECTION 2.08.   Repayment of Loans. Each Borrower hereby unconditionally
promises to pay to the Administrative Agent on the Maturity Date, for the
account of each Lender, the then unpaid principal amount of each Loan made to
such Borrower.
 
SECTION 2.09.   Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(b)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(c)   The entries made in the accounts maintained pursuant to paragraph (a)
or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of either Borrower to
repay the Loans in accordance with the terms of this Agreement.
 
(d)   Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10.   Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to the requirements of this Section and to
the making of any payment required under Section 2.15.
 
(b)   In the event and on each occasion on or prior to the Maturity Date that
the sum of the Exposures exceeds the total Commitments, the Borrowers shall
prepay Borrowings in an aggregate amount equal to such excess; provided that if
no Borrowings are outstanding and the LC Exposure exceeds the total Commitments,
the Borrowers shall provide cash collateral in an aggregate amount equal to such
excess in accordance with Section 2.05(j).
 
(c)   The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.
 
SECTION 2.11.   Fees. (a)  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year, and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Loans and LC Exposure of such
Lender.
 
(b)   Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to each Lender’s
participation in Letters of Credit requested by such Borrower, which shall
accrue at the same Applicable Rate as interest on Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrowers and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate (and, if later, the date on which there ceases to be any
Exposure) and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(c)   The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
 
(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.12.   Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)   Accrued interest on each Loan made to a Borrower shall be payable by such
Borrower in arrears on each Interest Payment Date for each such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the termination of the Commitments), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e)   All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.13.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14.   Increased Costs. (a) If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Eurodollar Reserve Requirements) or the Issuing Bank; or
 
(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which such Lender in its sole judgment deems material in
the context of this Agreement and its Loans or participations in Letters of
Credit hereunder, then the relevant Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)   If any Lender shall give notice to the Administrative Agent and the
Borrowers at any time to the effect that Eurodollar Reserve Requirements are, or
are scheduled to become, effective and that such Lender is or will be generally
subject to such Eurodollar Reserve Requirements as a result of which such Lender
will incur additional costs, then such Lender shall, for each day from the later
of the date of such notice and the date on which such Eurodollar Reserve
Requirements become effective, be entitled to additional interest on each
Eurodollar Loan made by it at a rate per annum determined for such day (rounded
upward, if necessary, to the nearest 100th of 1%) equal to the remainder
obtained by subtracting (i) the LIBO Rate for such Eurodollar Loan from (ii) the
rate obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
then-applicable Eurodollar Reserve Requirements. Such additional interest will
be payable in arrears to the Administrative Agent, for the account of such
Lender, on each Interest Payment Date relating to such Eurodollar Loan and on
any other date when interest is required to be paid hereunder with respect to
such Loan. Any Lender which gives notice under this paragraph (b) shall promptly
withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and the Borrowers) in the event Eurodollar Reserve
Requirements cease to apply to it or the circumstances giving rise to such
notice otherwise cease to exist.
 
(c)   If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount which such Lender in its sole judgment deems to be
material in the context of this Agreement and its Loans, Commitments and
participations in Letters of Credit hereunder, then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(d)   A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (c) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers (or the Borrower in respect of the Loan or Letter
of Credit, if any, to which such compensation request is attributable) shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(e)   Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.15.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan to a Borrower other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan to a Borrower other than on
the last day of the Interest Period applicable thereto, (c) the failure by a
Borrower to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan to a Borrower other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.18, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrowers and shall be conclusive absent manifest error. The relevant
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
SECTION 2.16.   Taxes. (a) Any and all payments by or on account of any
obligation of either Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if either Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)   In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)   Each Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of a Borrower hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
 
(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by either Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which either Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the applicable Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate, provided that such Foreign Lender
has received written notice from such Borrower advising it of the availability
of such exemption or reduction and supplying all applicable documentation.
 
(f)   PTFI shall pay to the relevant Governmental Authority when due all
Indonesian Taxes in accordance with applicable law.
 
(g)   PTFI shall indemnify the Administrative Agent, the FI Trustee, each Lender
(or permitted assignee or Participant) and the Issuing Bank against, and shall
reimburse the Administrative Agent, the FI Trustee, each Lender (or permitted
assignee or Participant) and the Issuing Bank upon demand for, the full amount
of any Indonesian Taxes paid by the Administrative Agent, the FI Trustee, such
Lender (or permitted assignee or Participant) or the Issuing Bank, and any loss,
liability, claim or expense (including interest, penalties, fines, surcharges
and legal fees) which the Administrative Agent, the FI Trustee, such Lender (or
permitted assignee or Participant) or the Issuing Bank may incur at any time
arising out of or in connection with any failure of PTFI to make any payments of
Indonesian Taxes, whether or not such Indonesian Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that no permitted assignee or Participant of any Lender shall be entitled to
receive any greater payment under this Section than such Lender would have been
entitled to receive with respect to the rights assigned, participated or
otherwise transferred unless such assignment, participation or transfer shall
have been made at a time when the circumstances giving rise to such greater
payment did not exist. A certificate as to the amount of such payment or
liability delivered to PTFI by a Lender (or permitted assignee or Participant),
the FI Trustee, the Issuing Bank or the Administrative Agent on its behalf,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date the Lender (or
permitted assignee or Participant), the FI Trustee, the Issuing Bank or the
Administrative Agent, as the case may be, makes written demand therefor.
 
(h)   Except as otherwise expressly provided in paragraph (k) below, all
payments on account of the principal of or interest on the Loans made to PTFI,
any promissory notes of PTFI issued hereunder and all other amounts payable by
PTFI to or for the account of any Lender (or permitted assignee or Participant),
the Issuing Bank or the Administrative Agent hereunder (including amounts
payable under Section 2.16(f) or 2.16(g)) or to or for the FI Trustee under the
FI Security Documents and to any of them under any other Loan Document shall be
made free and clear of and without reduction by reason of any Indonesian Taxes
all of which shall be for the account of and paid in full when due by PTFI. In
the event that PTFI is required by any applicable law, decree or regulation to
deduct or withhold Indonesian Taxes from any amounts payable on, under or in
respect of this Agreement, any other Loan Document or any promissory note issued
hereunder, PTFI shall make the required deduction or withholding, promptly pay
the amount of such Indonesian Taxes to the appropriate taxing authorities and
pay to the Administrative Agent such additional amounts as may be required,
after the deduction or withholding of Indonesian Taxes (including deductions
applicable to additional sums payable under this Section 2.16), to enable each
Lender (or permitted assignee or Participant), the Issuing Bank, the FI Trustee
or the Administrative Agent to receive from PTFI on the due date thereof, an
amount equal to the full amount stated to be payable to such Lender (or
permitted assignee or Participant), the Issuing Bank, the FI Trustee or the
Administrative Agent under this Agreement, any other applicable Loan Document or
any promissory note issued hereunder.
 
(i)   Without in any way affecting PTFI’s obligations under the other provisions
of this Section 2.16, PTFI shall furnish to the Administrative Agent the
originals or certified copies of all tax receipts issued by the relevant taxing
authority in respect of each payment, deduction or withholding of Indonesian
Taxes required to be made by applicable laws or regulations, as soon as
practicable and in any event not later than 90 days after the date on which such
payment is made, and PTFI shall, at the request of any Lender (or permitted
assignee or Participant), the Issuing Bank, the FI Trustee or the Administrative
Agent, promptly furnish to such Lender (or permitted assignee or Participant),
the Issuing Bank, the FI Trustee or the Administrative Agent any other
information, documents and receipts that such Lender (or permitted assignee or
Participant), the Issuing Bank, the FI Trustee or the Administrative Agent may
require to establish to its satisfaction that full and timely payment has been
made of all Indonesian Taxes required to be paid hereunder.
 
(j)   PTFI will notify the Lenders (through the Administrative Agent) promptly
upon becoming aware of the application or imposition, or scheduled future
application or imposition, of Indonesian Taxes; and each Lender (if not
theretofore notified by PTFI) will notify PTFI of any such application or
imposition which becomes known to its officers then supervising the Loans of
such Lender hereunder as part of their normal duties, and of any change of its
lending office or establishment or closing of a branch in Indonesia by such
Lender which would give rise to the application or imposition of Indonesian
Taxes.
 
(k)   Each Lender (or permitted assignee or Participant) having its principal
office and applicable lending office outside of Indonesia (a “Non-Indonesian
Lender”) shall use reasonably diligent efforts to deliver to PTFI appropriate
forms, duly completed, evidencing such Non-Indonesian Lender’s entitlement (if
any) under any applicable tax treaty to a reduced rate of withholding of
Indonesian Taxes with respect to payments of interest on Loans of such
Non-Indonesian Lender (which, in the case of any Non-Indonesian Lender that is
organized under the laws of the United States or any State thereof including the
District of Columbia, shall be Internal Revenue Service Form 6166 (or any
successor form thereto)) on or prior to the 90th day following (A) the date
hereof or (B) in the case of any such Non-Indonesian Lender that is a permitted
assignee or Participant, the date such Non-Indonesian Lender becomes a permitted
assignee or Participant; provided that in the event a Non-Indonesian Lender is a
disregarded entity for United States federal income tax purposes, such Form 6166
shall be delivered by such Lender’s parent. Following delivery by a
Non-Indonesian Lender to PTFI of the appropriate form referenced in the
preceding sentence of this Section 2.16(k), duly completed, PTFI is authorized
to file such form with the appropriate Indonesian taxing authorities in order to
obtain a reduced rate of withholding of Indonesian Taxes with respect to
payments of interest on Loans of such Non-Indonesian Lender.
 
Each Non-Indonesian Lender shall use reasonably diligent efforts to deliver to
PTFI such certificates, forms or other documents as may be necessary under any
other provision of applicable law (including any amendment, modification or
supplement to Form 6166 or such analogous form referred to in the second
preceding sentence) to reduce the withholding rate of Indonesian Taxes with
respect to payments of interest on Loans of such Non-Indonesian Lender on or by
the 90th day following the date on which PTFI shall have delivered to such
Non-Indonesian Lender written notice of the existence of such provision of
applicable law together with a copy thereof (accompanied by a verified English
translation if such provision of applicable law is not in English); provided,
however, that such Non-Indonesian Lender shall not be required to deliver any
such certificate, form or other document that would, in the reasonable judgment
of such Non-Indonesian Lender, be otherwise disadvantageous to such
Non-Indonesian Lender; and provided further that such Non-Indonesian Lender
shall have no obligation to deliver any such certificates, forms or other
documents that it is not legally able to deliver or with respect to information
deemed by such Non-Indonesian Lender to be confidential or proprietary.
 
If any Non-Indonesian Lender shall have failed to comply with the requirements
of this Section 2.16(k) and the effect of such failure is to cause the rate of
withholding of Indonesian Taxes with respect to payments of interest on such
Non-Indonesian Lender’s Loans to be higher than that which would have been
applicable had such certificates, forms or other documents been delivered to the
applicable Indonesian taxing authority, then any withholding tax indemnity
payment to any such Non-Indonesian Lender by PTFI pursuant to this Section 2.16
shall be computed as if such certificates, forms or other documents had been so
delivered.
 
(l)   Nothing contained in this Section 2.16 shall require the Administrative
Agent, the FI Trustee, the Issuing Bank or any Lender (or permitted assignee or
Participant) to make available any of its income tax returns or any other
information that it deems to be confidential or proprietary.
 
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursements of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14
(other than paragraph (b) thereof), 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.
 
(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by either Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to such Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against either Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(d)   Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption and in its sole discretion, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.17(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14 (other than paragraph (b)
thereof), or if either Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)   If any Lender requests compensation under Section 2.14 (other than
paragraph (b) thereof), or if either Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
 
ARTICLE III  
 
Representations and Warranties
 
Each of FCX and PTFI represents and warrants to the Lenders that:
 
SECTION 3.01.   Organization; Powers. Each Borrower and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02.   Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of
either Borrower or any of its Restricted Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon either Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by either Borrower or any of its Restricted Subsidiaries
and (d) will not result in the creation or imposition of any Lien on any asset
of either Borrower or any of its Restricted Subsidiaries, except Liens created
under the Loan Documents.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change. (a) The
Borrowers have heretofore furnished to the Lenders FCX’s consolidated balance
sheet and statements of income, stockholders’ equity and cash flows (i) as of
and for the fiscal year ended December 31, 2005, reported on by Ernst & Young
LLP, independent registered public accounting firm, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2006,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of FCX and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
 
(b)   Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Materials and except for the
Disclosed Matters, after giving effect to the Transactions, neither Borrower nor
any of the Restricted Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.
 
(c)   Since December 31, 2005, there has been no material adverse change in (a)
the business, assets, operations, prospects or condition, financial or
otherwise, of FCX and its Subsidiaries, taken as a whole, or of PTFI and its
Subsidiaries, taken as a whole, including, without limitation, changes in
ratings of debt of either Borrower that have a material adverse effect on such
prospects, (b) the ability of any Loan Party to perform any of its obligations
under any Loan Document or (c) the rights of or benefits available to the
Lenders under any Loan Document.
 
SECTION 3.05.   Properties. (a) Each of the Borrowers and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for Liens permitted by
Section 6.02.
 
(b)   Each Borrower and each of the Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrowers and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.   Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of either Borrower, threatened against or
affecting either Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
 
(b)   Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07.   Compliance with Laws and Agreements. Each Borrower and its
Subsidiaries is in compliance in all material respects with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements (including without limitation, in the
case of PTFI, the Contract of Work) and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.07 sets forth all such significant agreements and commitments with
Governmental Authorities in effect as of the Effective Date. No Default has
occurred and is continuing.
 
SECTION 3.08.   Investment Company Status. Neither Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.   Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has, to the extent required by GAAP, set aside on its books adequate
reserves.
 
SECTION 3.10.   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.11.   Disclosure. Neither the Confidential Information Materials nor
any of the other reports, financial statements, certificates or other
information furnished by any Loan Party or on behalf of, and with the
authorization of, any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
SECTION 3.12.   Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of each Borrower and each Subsidiary in, each Subsidiary of
such Borrower and identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, in each case as of the Effective Date.
 
SECTION 3.13.   Insurance. Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of each Borrower and its
Restricted Subsidiaries as of the Effective Date. As of the Effective Date, all
premiums in respect of such insurance have been paid and such insurance is in
full force and effect. Each Borrower believes that the insurance maintained by
or on behalf of such Borrower and its Restricted Subsidiaries is adequate.
 
SECTION 3.14.   Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against either Borrower or any Restricted Subsidiary
pending or, to the knowledge of either Borrower, threatened. The hours worked by
and payments made to employees of each Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from either Borrower or any Subsidiary, or for which any claim may be made
against such Borrower or any Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Borrower or such Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which either Borrower or any Subsidiary is bound.
 
SECTION 3.15.   Security Documents. At any time on or after the Initial
Borrowing Availability Date, the Liens created by (a) the FI Security Documents
will be in full force and effect and constitute first priority (except for Liens
expressly permitted by Section 6.02), upon execution of the FI Security
Documents Amendments (and, in the case of the Third Amended and Restated
Fiduciary Transfer, the Third Amended and Restated Fiduciary Assignment, the
Third Amended and Restated JAA Fiduciary Transfer or the Third Amended and
Restated Lender Fiduciary Assignment, upon registration thereof at the Fiduciary
Registration Office - Jakarta Region), perfected security interests in favor of
the FI Trustee, the Security Agent or the JAA Security Agent, as the case may
be, for the ratable benefit of the Secured Parties (other than RTZ-IIL), in the
property and assets stated to be subject to each such FI Security Document,
(b) upon execution thereof and upon service of notice of the pledge on the party
against whom the pledged rights must be exercised, the FCX Pledge Agreements
will be in full force and effect and will constitute first priority, perfected
security interests in favor of the Security Agent for the ratable benefit of the
Secured Parties (other than RTZ-IIL) in the Pledged PTFI Shares, the Pledged
PTII Shares and the Indebtedness owing to FCX pledged thereunder and (c) upon
execution thereof and registration thereof at the Fiduciary Registration Office
- Jakarta Region, the Third Amended and Restated Lender Fiduciary Assignment
will be full force and effect and will constitute first priority (except for
Liens expressly permitted by Section 6.02), perfected security interests in
favor of the Security Agent for the ratable benefit of the Secured Parties
(other than RTZ-IIL) in the Indebtedness owing to PTFI pledged thereunder.
 
SECTION 3.16.   Assigned Agreements. Schedule 3.16 (as updated from time to time
as required hereby) is a complete and correct list of each currently effective
Major Concentrate Sales Agreement (copies of which have heretofore been
furnished to the Administrative Agent). PTFI is not in default in any material
respect in its obligations under any Assigned Agreement nor, to its knowledge,
is any counterparty to any such agreement in default in its obligations in any
respect that could materially and adversely affect the ability of PTFI to
perform its obligations under the Loan Documents.
 
SECTION 3.17.   Federal Reserve Regulations. No part of the proceeds of the
Loans will be used, whether directly or indirectly, for any purpose which
entails a violation of, or which is inconsistent with, Regulations U, T or X of
the Board. As of each date when this representation is made or deemed made, not
more than 25% of the value of the assets subject to the provisions of
Section 6.02 and 6.05 will consist of Margin Stock (as defined in Regulation U
of the Board).
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.   Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(c)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of each Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.03.
 
(d)  The Borrowers shall have terminated all commitments under the Existing
Credit Agreement and terminated all letters of credit issued thereunder and
repaid in full (i) the principal amount of all loans outstanding under the
Existing Credit Agreement, together with interest thereon and all other amounts
due in respect of such loans, (ii) all unreimbursed letter of credit
disbursements in respect of letters of credit issued under the Existing Credit
Agreement, (iii) all commitment fees accrued prior to the Effective Date in
respect of the commitments under the Existing Credit Agreement, (iv) all fees
separately agreed to be payable to J.P. Morgan Securities Inc. by the Borrowers
in respect of the Existing Credit Agreement and (v) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by either
Borrower under the Existing Credit Agreement.
 
(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date under this Agreement, including
(i) all fees separately agreed to be payable to J.P. Morgan Securities by the
Borrowers in respect of this Agreement and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by either
Borrower under this Agreement or under any other Loan Document.
 
(f)  The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.
 
(g)  No judgment, order or decree shall be outstanding, and no action, suit,
litigation or other proceeding shall have been taken by or before any
Governmental Authority, that has or is reasonably likely to have the effect of
restraining, preventing or imposing materially adverse conditions upon the
Transactions, or the full and timely performance by either Borrower of its
obligations under any Loan Document.
 
(h)  All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the execution of this Agreement
shall have been obtained, and all applicable waiting periods and appeal periods
shall have expired, in each case without the imposition of any burdensome
conditions.
 
(i)  The Lenders shall have received copies of all agreements and commitments
listed on Schedule 3.07 and Schedule 3.16.
 
(j)  The Lenders shall have received detailed projections of the Borrowers and
their Subsidiaries covering fiscal year 2006 through fiscal year 2009, including
disclosure of underlying assumptions, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(k)   The Lenders shall have received, to the extent requested, all
documentation and other information reasonably requested by the Lenders or the
Administration Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
 
(l)  The Lenders shall have received the ERM Report.
 
The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.   Initial Borrowing Availability Date. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit hereunder, and the incorporation of the Existing Letters of
Credit as Letters of Credit hereunder, shall not become effective until the
first date after the Effective Date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party to any Loan Document either (i) a counterpart of each Loan Document signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of such Loan Document) that such party has signed a counterpart
of such Loan Document.
 
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Initial
Borrowing Availability Date) of each of (i) Jones, Walker, Waechter, Poitevant,
Carrère & Denègre, L.L.P., U.S. counsel for the Borrowers, (ii) Indonesian
counsel for the Borrowers, and (iii) Indonesian counsel for the Lenders, in each
case in form and substance satisfactory to the Administrative Agent and the
Required Lenders and, in the case of each such opinion required by this
paragraph, covering such other matters relating to either Borrower, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request. Each Borrower hereby requests the counsel referred to in clauses (i)
and (ii) above, and each Lender hereby requests the counsel referred to in
clause (iii), to deliver such opinions.
 
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
(other than those previously delivered under Section 4.01) relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Borrowers, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.
 
(d)  The Administrative Agent shall have received a certificate, dated the
Initial Borrowing Availability Date and signed by the President, a Vice
President or a Financial Officer of each Borrower, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.03.
 
(e)  The Administrative Agent shall have received a completed Perfection
Certificate dated the Initial Borrowing Availability Date and signed by an
executive officer or Financial Officer of each Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.
 
(f)  The Collateral and Guarantee Requirement shall have been satisfied and each
of the FI Security Documents Amendments, FCX Pledge Agreements and Subsidiary
Guarantee Agreements shall have been duly executed and delivered and the FI
Security Documents, the FCX Pledge Agreements and the Subsidiary Guarantee
Agreements shall be in full force and effect.
 
(g)  All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained, and all applicable waiting periods and appeal periods shall have
expired, in each case without the imposition of any burdensome conditions.
 
(h)  The FI Trustee shall have received opinions to the effect that it does not
have to qualify to do business in Louisiana or Indonesia by virtue of the Loan
Documents or the activities contemplated thereby.
 
(i)  The Administrative Agent shall have received all fees accrued under this
Agreement through the date immediately preceding the Initial Borrowing
Availability Date and all other amounts due and payable under this Agreement on
or prior to the Initial Borrowing Availability Date. JPMCB shall have received
all fees and other amounts accrued through the date immediately preceding the
Initial Borrowing Availability Date.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Initial Borrowing Availability Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit hereunder, and the incorporation of the Existing Letters of
Credit as Letters of Credit hereunder, shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.02) at
or prior to 12:00 p.m., New York City time, on August 7, 2006 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
 
SECTION 4.03.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing or issue, amend, extend or renew a Letter of
Credit is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:
 
(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
 
(b)  At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, as applicable, no Default shall have occurred
and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders, the Agents and the FI Trustee that:
 
SECTION 5.01.   Financial Statements and Other Information. Each Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)  within 95 days after the end of each fiscal year of such Borrower, (i) an
audited consolidated balance sheet of such Borrower and its consolidated
Subsidiaries and related consolidated statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or another registered independent public accounting firm
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
such Borower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, (ii) unaudited consolidating
financial statements relating to each of the financial statements referred to in
clause (i) and (iii) an unaudited combined balance sheet of such Borrower and
its Restricted Subsidiaries, and related unaudited combined statements of
operations and cash flows as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(in each case accounting for Unrestricted Subsidiaries as investments without
using the equity method of accounting), certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of such Borrower and its Restricted Subsidiaries on a
combined basis in accordance with GAAP (except as specified above with respect
to Unrestricted Subsidiaries) consistently applied;
 
(b)  within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of such Borrower, or such earlier date that is 10 days after
the date on which FCX’s Quarterly Report on Form 10-Q for such quarter is
required to be filed with the Securities and Exchange Commission, (i) an
unaudited consolidated balance sheet of such Borrower and its consolidated
Subsidiaries and related consolidated statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of such Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) an
unaudited combined balance sheet of each Borrower and its Restricted
Subsidiaries, and related unaudited combined statements of operations and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or in the case of such balance
sheet, as of the end of) the previous fiscal year (in each case accounting for
Unrestricted Subsidiaries as investments without using the equity method of
accounting), certified by one of its Financial Officers as presenting fairly in
all material respects the financial condition and results of operations of such
Borrower and its Restricted Subsidiaries on a combined basis in accordance with
GAAP (except as specified above with respect to Unrestricted Subsidiaries)
consistently applied, subject to normal year-end adjustments and the absence of
footnotes;
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of such Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the Financial Covenants, (iii) setting forth reasonably detailed
calculations showing the amount of Restricted Payments permitted pursuant to
clause (iii)(B) of Section 6.08(a), including (A) the aggregate amounts of all
Investments made since the end of the previous fiscal quarter pursuant to
Section 6.04(p) and (B) the aggregate amount of all Restricted Payments made
since the end of the previous fiscal quarter pursuant to clause (iii)(B) of
Section 6.08(a), (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate,
(v) identifying all Subsidiaries formed or acquired since the end of the
previous fiscal quarter and indicating whether each such Subsidiary is a
Restricted Subsidiary or a Unrestricted Subsidiary, (vi) identifying any changes
of the type described in Section 5.03 that have not been previously reported by
the Borrowers and (vii) certifying as to compliance with all Indonesian Filing
Requirements or specifying the details of any noncompliance and any action taken
or proposed to be taken with respect thereto;
 
(d)  concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(e)  at least 30 days prior to the commencement of each fiscal year of such
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow and a statement of projected capital expenditures, in
each case as of the end of and for such fiscal year, and setting forth the
commodity price, mine plan and other significant mine operating assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;
 
(f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by either Borrower
or any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by such
Borrower to its shareholders generally, as the case may be;
 
(g)  promptly after Moody’s or S&P shall have announced a Credit Rating change,
written notice of such change in Credit Rating;
 
(h)  in the case of PTFI, (x) copies to the Administrative Agent of all notices
alleging or claiming a breach or default or with respect to any matter which
could reasonably be expected to have an adverse effect upon the FI Collateral
and Rights (i) by or to Indonesian Governmental Authorities in connection with
the FI Project or pursuant to the Contract of Work or the Memorandum of
Understanding, (ii) by or to or from its stockholders alleging or claiming a
breach or default relating to their shareholding in PTFI or with respect to any
other matter and (iii) by or to PTFI or its Affiliates pursuant to any agreement
governing Material Indebtedness or any infrastructure asset financing
transaction, and (y) a copy of any proposed amendment to the Contract of Work,
Memorandum of Understanding or such governing agreement prior to execution and
delivery thereof; and
 
(i)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02.   Notices of Material Events. Each Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting such Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of such Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 or requires payment by such Borrower exceeding $10,000,000 in any
year; and
 
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the applicable Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.   Information Regarding Collateral. Each Borrower will furnish to
the Administrative Agent and the Security Agent prompt written notice of any
change (i) in such Borrower’s corporate name, (ii) in such Borrower’s identity
or corporate structure, (iii) in such Borrower’s Federal Taxpayer Identification
Number or identification number, if any, issued to it by the jurisdiction under
the laws of which it is organized or (iv) in the jurisdiction of such Borrower’s
organization. Each Borrower agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Security Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral. Each Borrower also agrees
promptly to notify the Administrative Agent and the Security Agent if any
material portion of the Collateral is damaged or destroyed.
 
SECTION 5.04.   Existence; Conduct of Business. Each Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.05.   Payment of Obligations. Each Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation.
 
SECTION 5.06.   Maintenance of Properties. Each Borrower will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.
 
SECTION 5.07.   Insurance. Each Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (a) insurance in such amounts, with such risk retention and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents. All such policies of insurance covering physical loss or
damage to Collateral shall be endorsed or otherwise amended to include the
Security Agent as loss payee as its interests may appear, in form and substance
satisfactory to the Security Agent and otherwise in accordance with Section 10
of the Lender Security Agreement, as amended by the Lender Security Agreement
Amendments. The proceeds of any political risk insurance of FCX or PTFI shall be
applied promptly to the prepayment of Loans and permanently reduce the
Commitments in an amount equal to such prepayment. Each Borrower will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
 
SECTION 5.08.   Casualty and Condemnation. Each Borrower (a) will furnish to the
Administrative Agent, the Security Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of any
Collateral or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the other Loan Documents.
 
SECTION 5.09.   Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account sufficient to permit the preparation of financial
statements in accordance with GAAP. Each Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
 
SECTION 5.10.   Compliance with Laws; Environmental Reports. (a) Each Borrower
will, and will cause each of its Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (ii) comply with all Indonesian Filing Requirements.
 
(b)   Each Borrower will comply, and cause its Subsidiaries to comply, in all
material respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial actions in compliance
with applicable Environmental Laws; provided, however, that the Borrowers and
their Subsidiaries shall not be required to undertake any remedial action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves, in accordance with GAAP, are
maintained in connection therewith. If either Borrower is in default of its
obligations under this paragraph, the Borrowers will, at the request of the
Required Lenders through the Administrative Agent, provide to the Lenders within
45 days after such request, at the expense of the Borrowers, an environmental
site assessment report for the properties to which such default relates,
prepared by an environmental consulting firm acceptable to the Administrative
Agent and indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance or remedial action in connection with such
properties.
 
(c)   Each Borrower will in good faith and with all reasonable efforts, and will
similarly cause each of its Restricted Subsidiaries to, in all material
respects, operate its future major new mining projects and related activities in
accordance with applicable IFC Guidelines and World Bank Guidelines in existence
on the Effective Date and as referenced in Annex A to the ERM Report, as
appropriate to the nature of the new major project undertaken, including with
respect to the Otomona River at closure. With respect to existing operations,
PTFI will maintain majority compliance with applicable World Bank Guidelines and
IFC Guidelines in existence on the Effective Date, except where noted and
accepted in the ERM Report. For those World Bank and IFC parameters not
currently monitored, PTFI will undertake to perform additional monitoring where
practical, and if after sufficient data collection, any of these parameters is
found to be outside of desired performance criteria, PTFI will undertake to
study the technical and economic feasibility of bringing those into the desired
performance criteria. In addition, the Borrower will conduct its operations in
accordance with the current International Council on Mining and Metals’ (ICMM)
principles referenced in Schedule 5.10A, and adhere to ICMM current commitments
on World Heritage properties included in Schedule 5.10B. In addition, FCX will
participate in the Extractive Industries Transparency Initiative dated as of
June 16, 2003.
 
(d)   Each Borrower will, and will cause each of its Restricted Subsidiaries to,
in good faith, use all reasonable efforts to work to satisfactorily address the
open regulatory issues with the Government of Indonesia identified in the ERM
Report (see pages 11 to 14 thereof) and to comply with the commitments made by
FCX in response to the ICCA Phase One Social Audit dated July 2005 as indicated
in Schedule 5.10C.
 
(e)   The Lenders shall have the right, at Borrower’s expense, to have ERM or
another consultant reasonably acceptable to the Borrower update the ERM Report
once during the term of this facility. The Borrower will promptly and in good
faith report to the Agents and the Lenders any unanticipated significant adverse
environmental, social or health and safety developments.
 
SECTION 5.11.   Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to refinance any borrowings outstanding under the Existing Credit
Agreement and for general corporate purposes of the Borrowers. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support payment obligations of either Borrower or any of the Subsidiaries
incurred in the ordinary course of business.
 
SECTION 5.12.   Additional Subsidiaries. If any additional Restricted Subsidiary
is formed or acquired after the Effective Date, each Borrower will, within ten
Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent, the Security Agent and the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Restricted Subsidiary and any intercompany Indebtedness owed by such Subsidiary
to a Borrower.
 
SECTION 5.13.   Further Assurances. On and after the Initial Borrowing
Availability Date,
 
(a)   Each Borrower will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent, the Security Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Each Borrower also agrees to provide to the Administrative Agent or the Security
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
(b)   If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by PTFI after the Effective Date
(other than (i) assets constituting Collateral under the Security Documents that
become subject to the Lien of the Security Documents upon acquisition thereof
and (ii) assets that are subject to a Lien permitted by Section 6.02(d), (e),
(f), (h), (m) or (o) hereof, but only so long as such assets are subject to such
Liens), PTFI will notify the Administrative Agent, the Security Agent and the
Lenders thereof, and, if requested by the Administrative Agent, the Security
Agent or the Required Lenders, PTFI will cause such assets to be subjected to a
Lien securing the Obligations and will take such actions as shall be necessary
or reasonably requested by the Administrative Agent or the Security Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties.
 
(c)   PTFI at all times shall comply with the provisions of the FI Security
Documents and maintain in full force and effect all the rights, powers and
benefits of the FI Trustee, the Security Agent and the JAA Security Agent, as
applicable, under the FI Security Documents in accordance with their terms,
including (i) the validity and effectiveness of the powers of attorney granted
by the Third Amended and Restated Surat Kuasa, the Third Amended and Restated
Lender Surat Kuasa and the fiduciary transfers effectuated by the Third Amended
and Restated Fiduciary Transfer, the Third Amended and Restated Fiduciary
Assignment, the Third Amended and Restated Lender Fiduciary Assignment and the
Third Amended and Restated JAA Fiduciary Transfer and (ii) maintenance of the
security interest of the FI Trustee, the Security Agent and the JAA Security
Agent, as applicable, in the collateral required to be subjected to the Liens
created by the FI Security Documents as a perfected first priority security
interest as provided therein, subject only to Liens expressly permitted by
Section 6.02.
 
SECTION 5.14.   Concentrate Sales Agreements. PTFI will (a) promptly advise the
Administrative Agent and the FI Trustee of any changes to the information set
forth on Schedule 3.16 and promptly assign all Concentrate Sales Agreements in
effect from time to time to the FI Trustee under, and in accordance with,
Article III of the FI Trust Agreement, require the counterparties thereto to
make all payments to PTFI thereunder directly to the Sales Proceeds Account,
(b) furnish to the Administrative Agent and the FI Trustee copies of each Major
Concentrate Sales Agreement entered into after the Effective Date, and each
amendment, waiver or supplement to any Concentrate Sales Agreement which after
such amendment, waiver or supplement would for the first time be a Major
Concentrate Sales Agreement (together with the original Concentrate Sales
Agreement that is subject of such amendment, waiver or supplement), in each case
promptly after the execution and delivery thereof, and (c) promptly notify the
Administrative Agent and the FI Trustee of any material default under a Major
Concentrate Sales Agreement of which it has knowledge. PTFI may permit
Concentrate Sales Agreements to expire or terminate in accordance with their
terms.
 
SECTION 5.15.   Source of Interest. PTFI (a) will conduct its business so that
interest paid on the Loans by PTFI to any Lender (or permitted assignee or
Participant) which is not a “related person” to PTFI within the meaning of
Section 861(c)(2)(B) of the Code as in effect on the Effective Date will be
deemed to be income from sources without the United States within the meaning of
Sections 861(a)(1)(A) and 861(c) of the Code as in effect on the Effective Date
and (b) will use its best efforts (without undue cost) to conduct its business
so that interest paid on the Loans of PTFI to any Lender (or permitted assignee
or Participant) which is not a related person to PTFI within the meaning of
Section 861(c)(2)(B) of the Code (as it may be amended or substituted after the
Effective Date) will be deemed to be income from sources without the United
States within the meaning of Sections 861(a)(1)(A) and 861(c) of the Code (as it
may be amended or substituted after the Effective Date).
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders,
the Agents and the FI Trustee that:
 
SECTION 6.01.   Indebtedness; Certain Equity Securities. (a) Each Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness or Attributable Debt, except:
 
(i)  Indebtedness created under the Loan Documents;
 
(ii)  Indebtedness, including Guarantees, existing on the date hereof and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date that is prior to the date six months after
the Maturity Date or decreased weighted average life thereof;
 
(iii)  Indebtedness of such Borrower to the other Borrower or any Restricted
Subsidiary and of any Restricted Subsidiary to either Borrower or any other
Restricted Subsidiary; provided that Indebtedness of any Restricted Subsidiary
that is not a Loan Party owed to any Loan Party shall be subject to
Section 6.04; provided, further, that any such Indebtedness owing to a Borrower,
including any Mirror Note, shall be pledged pursuant to the Second Amended and
Restated FCX Pledge Agreement (Indebtedness) or the Third Amended and Restated
Lender Fiduciary Assignment and any promissory note evidencing any such
Indebtedness, including any Mirror Note, shall be delivered to the Security
Agent or Administrative Agent, as appropriate;
 
(iv)  secured or unsecured Indebtedness of the Borrowers or any Restricted
Subsidiary and Attributable Debt in respect of sale and leaseback transactions
permitted by Section 6.06(a), in each case incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof but excluding Additional Infrastructure Financings, and
extensions, renewals and replacements of any such Indebtedness or Attributable
Debt that do not result in an earlier maturity date or decreased weighted
average life thereof; provided that (A) any such Indebtedness or Attributable
Debt is incurred within 180 days prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (B) any
such Attributable Debt is incurred in accordance with Section 6.06;
 
(v)  Indebtedness of PTFI and/or FCX or Attributable Debt of PTFI or any
Restricted Subsidiary incurred in connection with any Additional Infrastructure
Financing or any PT Kencana Financing, and extensions, renewals and replacements
of any such Indebtedness or Attributable Debt that do not result in an earlier
maturity date or decreased weighted average life thereof; provided that the
aggregate principal amount of Indebtedness and the aggregate amount of
Attributable Debt permitted by this clause (v) (including any such extensions,
renewals and replacements) shall not exceed $300,000,000 at any time
outstanding;
 
(vi)  Block B Debt of FCX, PTFI or a Restricted Subsidiary, provided that such
Block B Debt satisfies the Block B Conditions;
 
(vii)  [Intentionally Omitted];
 
(viii)  Permitted FCX Indebtedness;
 
(ix)  Indebtedness of FCX Guaranteed on an unsecured basis by PTFI that, but for
such Guarantee, would constitute Permitted FCX Indebtedness, and Indebtedness of
PTFI that, but for being the direct obligation of PTFI, otherwise meets the
requirements of Permitted FCX Indebtedness, provided that the aggregate
principal amount of Indebtedness permitted by this clause (ix) shall not exceed
$250,000,000 at any time outstanding;
 
(x)  Guarantees by the Borrowers or any Restricted Subsidiary of Indebtedness of
Unrestricted Subsidiaries (including Guarantees secured by pledges of the Equity
Interests of such Unrestricted Subsidiaries) permitted by Section 6.04(h);
 
(xi)  at any time prior to the Initial Borrowing Availability Date, Indebtedness
consisting of obligations in respect of letters of credit issued by JPMCB for
the account of the Borrowers in a stated amount not in excess of $3,000,000;
 
(xii)  unsecured Guarantees of FCX or PTFI of obligations of a purchaser in an
FCX Assisted PTFI Sale to lenders providing financing for such sale in an
aggregate amount not at any time in excess of (x) the aggregate amount of cash
consideration received by FCX or any Restricted Subsidiary for such FCX Assisted
PTFI Sale minus (y) the aggregate amount of payments theretofore made in respect
of principal obligations under such Guarantee; and
 
(xiii)  other Indebtedness of the Borrowers and the Restricted Subsidiaries and
Attributable Debt in respect of sale and leaseback transactions permitted
pursuant to Section 6.06(c) in an aggregate principal amount not in excess of
$25,000,000 at any time outstanding.
 
(b)   PTFI will not issue, and neither Borrower will permit any Restricted
Subsidiary to issue, any preferred stock or other preferred Equity Interests;
provided that PTFI and any Restricted Subsidiary may issue preferred stock or
other preferred Equity Interests in an aggregate stated amount not in excess of
$100,000,000; provided that no such preferred stock or preferred Equity
Interests shall be subject to any redemption, repurchase or defeasance
requirement prior to the date six months after the Maturity Date.
 
SECTION 6.02.   Liens. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
 
(a)  Liens created under or specifically required by the Loan Documents securing
some or all of the Obligations;
 
(b)  Permitted Encumbrances;
 
(c)  any Lien on any property or asset of such Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(d)  Liens on fixed or capital assets acquired, constructed or improved by such
Borrower or any Restricted Subsidiary; provided that (A) such security interests
secure Indebtedness permitted by clause (iv) of Section 6.01(a), (B) such
security interests and the Indebtedness secured thereby are incurred within 180
days prior to or within 180 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed by more than a de minimis amount the cost of acquiring, constructing or
improving such fixed or capital assets and (D) such security interests shall not
apply to any other property or assets of such Borrower or any Restricted
Subsidiary;
 
(e)  Liens on Additional Infrastructure Assets securing Additional
Infrastructure Financings; provided that (A) such Liens secure only Indebtedness
or Attributable Debt permitted by Section 6.01(a)(v) and (B) such Liens do not
apply to any other property or assets of the Borrowers or any Restricted
Subsidiaries;
 
(f)  Liens on PT Kencana Assets securing a PT Kencana Financing; provided that
(A) such Liens secure only Indebtedness or Attributable Debt permitted by
Section 6.01(a)(v) and (B) such Liens do not apply to any other property or
assets of the Borrowers or any Restricted Subsidiaries;
 
(g)  required margin deposits on Hedging Agreements permitted hereunder;
 
(h)  Liens, existing at the time of the acquisition by a Borrower or any
Restricted Subsidiary of the majority of the capital stock or all the assets of
any other Person or existing at the time of the merger of any such Person into
it or a Restricted Subsidiary, on such capital stock or assets so acquired or on
the assets of the Person so merged into such Borrower or such Restricted
Subsidiary; provided, however, that such acquisition or merger (and the
discharge of such Liens referred to in the immediately succeeding proviso) shall
not otherwise result in a Default; and provided further that all such Liens
shall be discharged within 180 days after the date of such acquisition or
merger;
 
(i)  as permitted by Section 6.15, the RTZ Interests;
 
(j)  Liens on Block B Assets securing Block B Debt; provided that such Liens and
Block B Debt satisfy the Block B Conditions;
 
(k)  Liens on Equity Interests of Unrestricted Subsidiaries to secure
Indebtedness of Unrestricted Subsidiaries or to secure Guarantees of such
Indebtedness by the Borrowers or any Restricted Subsidiary permitted by
Section 6.04(h);
 
(l)  Permitted Interest Escrows securing Indebtedness permitted by
Section 6.01(a)(viii) or (ix);
 
(m)  [Intentionally Omitted];
 
(n)  at any time prior to the Initial Borrowing Availability Date, cash
collateral securing reimbursement obligations in respect of letters of credit
permitted pursuant to Section 6.01(a)(xi); and
 
(o)  Liens not expressly permitted by clauses (a) through (n) securing
Indebtedness permitted pursuant to Section 6.01(a)(xiii) and Attributable Debt
in respect of sale and leaseback transactions permitted pursuant to
Section 6.06(c).
 
SECTION 6.03.   Fundamental Changes. (a) Neither Borrower will, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Restricted Subsidiary may merge into a Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Restricted Subsidiary may merge
into any other Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary and (iii) any Restricted Subsidiary (other
than PTFI) may liquidate or dissolve if such Borrower determines in good faith
that such liquidation or dissolution is in the best interests of such Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
 
(b)   Each Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by such Borrower and its Restricted
Subsidiaries on the Effective Date and businesses reasonably related thereto.
 
SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions. Each
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold, make or acquire (including pursuant to any merger with any
Person that was not a Wholly Owned Restricted Subsidiary prior to such merger)
any Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
 
(a)  Permitted Investments;
 
(b)  Investments existing on the date hereof and set forth on Schedule 6.04;
 
(c)  Investments in any Person; provided that immediately prior to and after
giving effect to any such Investment (and giving pro forma effect to any payment
of cash or Borrowings hereunder in connection with such Investment), Liquidity
is not less than $250,000,000;
 
(d)  Investments made after the Effective Date by such Borrower and its
Restricted Subsidiaries in the Subsidiary Guarantors (including, without
limitation, Guarantees of Indebtedness of Subsidiary Guarantors); provided that
(i) the aggregate amount of Investments by the Borrowers in the Subsidiary
Guarantors made (x) from the Effective Date through December 31, 2006, shall not
exceed $25,000,000 and (y) in any fiscal year ending on or after December 31,
2007, shall not exceed $50,000,000 and (ii) any promissory notes evidencing any
such Investments consisting of loans or advances made by a Borrower shall be
pledged pursuant to the Second Amended and Restated FCX Pledge Agreement
(Indebtedness) or the Third Amended and Restated Lender Fiduciary Assignment;
 
(e)  trade accounts receivable under the Concentrate Sales Agreements incurred
in the ordinary course of business and not more than 90 days overdue, or if
overdue, being pursued through appropriate collection action; any loans or
advances made by a Borrower shall be pledged pursuant to the Second Amended and
Restated FCX Pledge Agreement (Indebtedness) or the Third Amended and Restated
Lender Fiduciary Assignment;
 
(f)  investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(g)  Investments made after the Effective Date in Unrestricted Subsidiaries and
other Persons; provided that the aggregate amount of such Investments (i) made
from the Effective Date through December 31, 2006, shall not exceed $17,500,000
and (ii) made in any fiscal year ending on or after December 31, 2007, shall not
exceed $35,000,000; provided further that the issuance of any Letter of Credit
for the account of an Unrestricted Subsidiary shall be deemed to be an
Investment in an Unrestricted Subsidiary in an amount equal to the stated amount
of such Letter of Credit;
 
(h)  Investments in Unrestricted Subsidiaries resulting solely from the
designation of an Exploration Subsidiary, or any holding company with no
business or operations other than the holding of Equity Interests in such
Exploration Subsidiary, as an Unrestricted Subsidiary in accordance with
Section 6.17; provided that the aggregate cumulative amount of Investments made
by the Borrowers and the Restricted Subsidiaries in such Exploration
Subsidiaries and/or holdings companies from the Effective Date until the
effective date of such redesignation does not exceed $40,000,000;
 
(i)  Investments in Unrestricted Subsidiaries resulting solely from the
designation of PT Kencana, PT Kencana Wisata, or any holding company with no
business or operations other than the holding of Equity Interests in PT Kencana
and/or PT Kencana Wisata, as an Unrestricted Subsidiary in accordance with
Section 6.17; provided that (i) such designation is only made upon consummation
of a PT Kencana Financing and (ii) at the time of such designation, PT Kencana
or PT Kencana Wisata, as the case may be, does not, directly or indirectly, own
or hold any significant assets other than PT Kencana Assets;
 
(j)  acquisitions of all the Equity Interests of a Person or substantially all
the assets of a Person provided that (i) no Default exists at the time of or
would result after giving effect to such acquisition and (ii) the sole
consideration for such acquisition consists of common stock of FCX;
 
(k)  Investments consisting of non-cash consideration with respect to sale of
assets permitted by Section 6.05;
 
(l)  Guarantees constituting Indebtedness otherwise permitted by Section 6.01;
 
(m)  Investments in PTFI made by FCX; provided that any promissory notes
evidencing any such Investments consisting of loans or advances made by FCX
shall be pledged pursuant to the Second Amended and Restated FCX Pledge
Agreement (Indebtedness);
 
(n)  Investments in Atlantic Copper; provided that (i) the aggregate amount of
such Investments from and after the Effective Date shall not exceed $75,000,000,
(ii) all such Investments are made and utilized solely for reducing debt under
the Atlantic Copper Facility and (iii) proceeds of Borrowings (other than
Borrowings made pursuant to a Commitment Increase) shall not be used to effect
any such Investments if immediately after giving effect thereto (and to any
expenditures of cash required thereby) Liquidity would be less than
$250,000,000;
 
(o)  Investments in PJP in an aggregate amount not to exceed $15,000,000
pursuant to the Option Agreement dated July, 2003 between FCX and PT Austindo
Nusantara Jaya (“ANJ”) or otherwise pursuant to which FCX purchases all of ANJ’s
capital stock in PJP; and
 
(p)  Investments in any Person that are not otherwise permitted by this Section;
provided that immediately prior to and after giving effect to any such
Investment (and giving pro forma effect to any payment of cash or Borrowings
hereunder in connection with such Investment), the Restricted Uses would not be
greater than the Restricted Uses Basket.
 
SECTION 6.05.   Asset Sales. Each Borrower will not, and will not permit any of
its Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will such Borrower
permit any of its Restricted Subsidiaries to issue any additional Equity
Interest in such Restricted Subsidiary, except:
 
(a)  sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;
 
(b)  sales, transfers and dispositions to a Borrower or a Restricted Subsidiary;
provided that any such sales, transfers or dispositions involving a Restricted
Subsidiary (other than PTFI) shall be made in compliance with Section 6.09 and,
provided, further, that PTFI will not transfer any significant operating assets,
the Contract of Work or any rights thereunder or (except in connection with an
Additional Infrastructure Financing or sale and leaseback transaction permitted
by Section 6.06) any assets subject to any Lien under any of the Security
Documents to any other Person;
 
(c)  transfers of Block B Assets in transactions satisfying the Block B
Conditions;
 
(d)  any sale of Transferred Shares in a Qualifying PTFI Sale Transaction;
 
(e)  sales of assets as part of a sale and leaseback transaction permitted by
Section 6.06;
 
(f)  any sale of Equity Interests in PT Kencana and/or PT Kencana Wisata in
connection with a PT Kencana Financing;
 
(g)  any sale of Equity Interests in Restricted Subsidiaries to PT-Rio Tinto
Indonesia; provided that such sale is made pursuant to Section 3.6 of the
Participation Agreement; provided further that any such Restricted Subsidiary
shall continue to comply with the Collateral and Guarantee Requirement;
 
(h)  any sale of Equity Interests in Unrestricted Subsidiaries;
 
(i)  sales of capital stock of PTFI (other than Pledged PTFI Shares) sold in a
transaction that is not a Qualifying PTFI Sale Transaction; provided that the
aggregate amount of the capital stock of PTFI sold in reliance on this
clause (i), together with the aggregate amount of capital stock of PTFI or PTII
sold in a Qualifying PTFI Sale Transaction, shall not result in FCX owning,
either directly or though its wholly owned Subsidiaries, Equity Interests in
PTFI representing less than 80% of the aggregate voting power attributable to
all of the issued and outstanding Equity Interests of PTFI;
 
(j)  sales, transfers and other dispositions of assets that are not permitted by
clauses (a)-(i); provided that the cumulative consideration for all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) (including
the amount of any Indebtedness transferred, assigned or assumed in connection
with a sale of Equity Interests) shall not exceed $100,000,000 in the aggregate;
and
 
(k)  sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the net proceeds of such sale
are applied to prepay Loans (and permanently reduce Commitments by the aggregate
amount of such prepayment of Loans) hereunder within three Business Days of the
receipt of such net proceeds; provided further that, if the Borrowers shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that (i) the Borrowers intend to reinvest such net proceeds (or a portion
thereof specified in such certificate), within 180 days after receipt of such
net proceeds, in equipment or other tangible assets to be used in the business
of the Borrowers or the Restricted Subsidiaries or use such net proceeds to
acquire the capital stock of an entity that, upon its acquisition, becomes a
Restricted Subsidiary, and (ii) certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of such net proceeds (or the portion of such net proceeds specified in
such certificate, if applicable) except to the extent of any such net proceeds
that have not been so applied by the end of such 180-day period, at which time a
prepayment shall be required in an amount equal to such net proceeds that have
not been so applied;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) and (d) above) shall be made
for fair value and for (i) 100% cash consideration in the case of transactions
permitted by clauses (a) and (e) and (ii) at least 75% cash consideration in the
case of transactions permitted by clauses (c), (f), (g), (h), (i), (j) and (k)
(disregarding any amounts of Indebtedness transferred, assigned or assumed by
the purchaser in such transaction that is not owed to the Borrowers or their
Affiliates).
 
SECTION 6.06.   Sale and Leaseback Transactions. Each Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for (a) any such sale and leaseback
of any fixed or capital assets that is made for cash consideration in an amount
not less than the cost of such fixed or capital asset and is consummated within
180 days after such Borrower or such Restricted Subsidiary acquires or completes
the construction of such fixed or capital asset, (b) any such sale and leaseback
of PT Kencana Assets as part of a PT Kencana Financing or of Additional
Infrastructure Assets as part of an Additional Infrastructure Financing,
provided in each case that such sale and leaseback is solely for cash and
(c) any such sale and leaseback of such fixed or capital assets; provided that
the aggregate amount of the Attributable Debt in respect of such sale and
leaseback transactions under this clause (c) and the aggregate principal amount
of the Indebtedness permitted pursuant to Section 6.01(a)(xiii) shall not exceed
$25,000,000 at any time outstanding.
 
SECTION 6.07.   Hedging Agreements. Each Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or protect against actual or reasonably anticipated risks to which such Borrower
or any Restricted Subsidiary is exposed in the conduct of its business, and not
in any event for speculation.
 
SECTION 6.08.   Restricted Payments; Certain Payments of Indebtedness. (a) Each
Borrower will not, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except so long as no
Default or Event of Default shall have occurred and be continuing (or shall
result from the payment thereof), (i) Restricted Subsidiaries may declare and
pay dividends ratably with respect to their capital stock, (ii) FCX may pay
regularly scheduled quarterly dividends in respect of its preferred stock issued
and outstanding on the Effective Date and effect regularly scheduled mandatory
redemptions of its preferred stock issued and outstanding on the Effective Date,
in each case, to the extent and in the amounts required by the prospectus under
which such preferred stock was issued and (iii) FCX may make (A) Restricted
Payments in cash in any amounts to the extent that, immediately after giving
effect thereto (and giving pro forma effect to the payment of such cash),
Liquidity is not less than $250,000,000 and (B) Restricted Payments in cash not
otherwise permitted by clause (A), including Restricted Payments made when
Liquidity is less than $250,000,000 and Restricted Payments that cause Liquidity
to decrease below $250,000,000; provided that no Restricted Payments shall be
made pursuant to this clause (B) if, immediately after giving effect thereto
(and to any expenditure of cash required thereby), the Restricted Uses would be
greater than the Restricted Uses Basket.
 
(b)   Each Borrower will not, nor will it permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities (other than common stock of FCX) or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
(other than common stock of FCX) or other property), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Indebtedness, except:
 
(i)  payment of Indebtedness created under the Loan Documents;
 
(ii)  payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;
 
(iii)  refinancings of Indebtedness to the extent permitted by Section 6.01(a);
 
(iv)  payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
 
(v)  prepayments of Indebtedness owed to either Borrower by the other Borrower
or a Restricted Subsidiary or owed to a Restricted Subsidiary by another
Restricted Subsidiary, provided that prepayments of Indebtedness owed to a
Restricted Subsidiary that is not a Loan Party shall be permitted only to the
extent no Default has occurred and is continuing at the time of such prepayment;
and
 
(vi)  payments of Indebtedness that are not permitted by clauses (i)-(v) of this
Section 6.08(b) (I) if immediately prior to and after giving effect to such
payment of Indebtedness (and giving pro forma effect to any payment of cash in
connection with such payment of Indebtedness), Liquidity is not less than
$250,000,000 or (II) if the condition described in clause (I) shall not be
satisfied, if and to the extent that after giving effect to any such payments,
the Restricted Uses would not be greater than the Restricted Uses Basket.
 
(c)   Each Borrower will not, and will not permit any Restricted Subsidiary to,
enter into or be party to, or make any payment under, any Synthetic Purchase
Agreement.
 
SECTION 6.09.   Transactions with Affiliates. (a) Each Borrower will not, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to such Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; provided that transactions involving payments or
transfers having a cumulative aggregate value of not more than $15,000,000 may
be other than on an arm’s-length basis so long as the board of directors of FCX
has determined the transaction is in the best interests of the Borrowers,
(b) transactions between the Borrowers and/or Subsidiary Guarantors not
involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.08.
 
(b)   PTFI will not make any contribution or transfer of any substantial portion
of its assets, the Contract of Work or any rights thereunder to FCX, any
Restricted Subsidiary or any other Affiliate other than (i) cash dividends
permitted to be paid to FCX pursuant to Section 6.08(a), (ii) transfers of
Block B Assets in accordance with Section 6.05(c) and (iii) cash investments in
Unrestricted Subsidiaries and other Affiliates permitted by Section 6.04(g).
 
SECTION 6.10.   Restrictive Agreements. Each Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrowers or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrowers or any other Restricted Subsidiary
or to Guarantee Indebtedness of the Borrowers or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, and (iii) clause (a) of the
foregoing shall not apply to (i) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (ii) restrictions or conditions imposed by any agreement relating
to Indebtedness permitted by Section 6.01(a)(iv) if such restrictions or
conditions apply only to the fixed or capital assets the acquisition,
construction or improvement of which was financed with such Indebtedness or by
Section 6.01(a)(xiii), (iii) customary provisions in leases restricting the
assignment thereof, (iv) restrictions imposed by Sections 7.2.5 and 7.3 of the
Participation Agreement and (v) restrictions in indentures governing Permitted
FCX Indebtedness which do not in any manner restrict the ability of the
Borrowers and the Restricted Subsidiaries to grant Liens on any of their
properties or assets to secure the Obligations or any extensions, renewals,
replacements or refinancings thereof.
 
SECTION 6.11.   Amendment of Material Documents and Mirror Notes. (a) Each
Borrower will not, nor will it permit any Restricted Subsidiary to, amend,
modify or waive any of its rights under (i) its certificate of incorporation,
by-laws or other organizational documents, (ii) any indenture or agreement
governing Material Indebtedness or (iii) any Infrastructure Document, Additional
Infrastructure Financing Document, PT Kencana Financing Document or Caterpillar
Document, in each case in any manner that could reasonably be expected to be
adverse in any significant respect to the interests or rights of the Lenders.
 
(b)   FCX will not, without the prior consent of the Required Lenders, amend,
modify or waive any of its rights under any Mirror Note if the effect would be
to (i) change the amount of principal, the rate of interest or the manner in
which payments are calculated thereon, (ii) change the dates for the payment of
principal, interest or other amounts thereon or (iii) change or modify the
subordination provisions thereof; provided, however, that FCX may, without the
consent of the Lenders, amend or modify any Mirror Note (x) in order to adjust
the principal amount, interest rate or other payment terms thereof (but not the
subordination terms) to reflect the terms of the related Mirror Note Security
(as amended from time to time) or any security of FCX that replaces, refinances
or is exchanged for such Mirror Note Security (which other security will be
deemed a Mirror Note Security for purposes hereof) or (y) in any other manner
not referred to in clause (i), (ii) or (iii) hereof.
 
SECTION 6.12.   Protection of Contract Rights. PTFI will not terminate, suspend,
amend or grant waivers of any provisions of any of the Assigned Agreements
without the prior written consent of the Required Lenders; provided, however,
that PTFI may amend or waive provisions in any Concentrate Sales Agreement or,
in the ordinary course of business and so long as no Default or Event of Default
shall have occurred and be continuing hereunder, terminate any Concentrate Sales
Agreement, so long as such amendment, waiver or termination will not materially
adversely affect the business, financial condition or operations of PTFI or any
rights of the FI Trustee or the Lenders. Upon the request of the Administrative
Agent or the FI Trustee, PTFI will promptly provide the Administrative Agent or
the FI Trustee, as the case may be, with access to PTFI’s books, records and
offices for the purpose of permitting the Administrative Agent or the FI Trustee
to inspect and review any amendments, waivers or supplements to, or terminations
of, any Concentrate Sales Agreement and make copies thereof. If a Default or
Event of Default shall have occurred and be continuing, upon the request of the
Administrative Agent or the FI Trustee, PTFI will provide the Administrative
Agent or the FI Trustee, as the case may be, with copies of any such amendments,
waivers, supplements or terminations. PTFI shall take all steps necessary or
advisable to protect its rights (and the rights of the FI Trustee) under the
Assigned Agreements.
 
SECTION 6.13.   Block B Projects. Neither Borrower nor any of its Subsidiaries
will permit any Block B Project to utilize any Block A Operations and Assets
unless such Block B Project satisfies the Block B Conditions.
 
SECTION 6.14.   Fiscal Year. Neither Borrower will change its fiscal year to end
on any date other than December 31.
 
SECTION 6.15.   Covenants Relating to the RTZ Transactions. Neither Borrower
will, directly or indirectly enter into any amendment or modification of (i) the
Stock Purchase Agreement or the Participation Agreement (including the Financial
and Accounting Procedures thereunder) in each case from and after the Effective
Date or (ii) any other material agreement in connection therewith, at any time,
in each case other than pursuant to documents approved by the Required Lenders
(the Stock Purchase Agreement, the Participation Agreement and such other
approved material agreements being, collectively, the “RTZ Documents”) which
would (or could reasonably be expected to) have an adverse effect upon the FI
Collateral and Rights or impair the ability of either Borrower or any Restricted
Subsidiary to perform all of their respective obligations under the Loan
Documents (including under this Section 6.15). Without the prior written
approval of the Required Lenders, PTFI shall not (a) consent to (I) any
“Closedown” (as such term is defined in the Participation Agreement) or any
amendment or modification of such term, (II) any amendment, modification or
waiver of Section 7.5.1.1, 7.5.1.3 or 10.5 or Annex A of the Participation
Agreement, or (III) any amendment, modification or waiver of any RTZ Document
that could, directly or indirectly, result in a significant reduction of Block A
Base Production in any annual period (other than any adjustments to Block A Base
Production effected in accordance with Section 16.4.2 of the Participation
Agreement as in effect on the date hereof as a result of the occurrence of any
of the causes referred to in Section 16.4.1 of the Participation Agreement as in
effect on the date hereof or similar force majeure events), (b) consent to any
assignment by RTZ or PT-Rio Tinto Indonesia of the RTZ Documents or their
respective obligations thereunder, (c) waive any material default by RTZ under
the RTZ Documents, (d) agree to any reduction in annual production from Contract
Block A (as defined in the Contract of Work), other than annual production from
Greenfield Projects and Sole Risk Ventures (as such terms are defined in the
Participation Agreement), which might foreseeably result in PTFI receiving
cashflow after payment of all Operating Costs attributable to it which would not
be sufficient to pay in full all its obligations, including under the
Privatization Agreements (as such term is defined in the Participation
Agreement) and the Loan Documents, as and when they are likely to come due, (e)
amend or agree to any amendment of any agreement to which the Administrative
Agent has not also agreed if, as a result of such amendment, a term defined in
the FI Intercreditor Agreement or the Side Letter by reference to a term defined
in such amended agreement would be changed or (f) resign as the Operator under
the Participation Agreement. Subject to the penultimate sentence of this
Section 6.15, PTFI and its Restricted Subsidiaries shall not cause or permit any
assets of it or its Restricted Subsidiaries to be or become Joint Account Assets
under the Participation Agreement for other than full fair market compensation,
nor shall either Borrower grant or provide (or permit any Restricted Subsidiary
to grant or provide) any additional security or collateral to secure any
obligation to RTZ or its Affiliates other than the transfer of the RTZ Interests
as required by the Participation Agreement, in each case subject to the terms of
the FI Intercreditor Agreement and the FI Trust Agreement. PTFI and its
Restricted Subsidiaries shall not engage in any transaction (other than the RTZ
Transactions) or dealing with, or assign or transfer any assets to, PT-Rio Tinto
Indonesia or any of its Affiliates other than on an arm’s-length basis. PTFI
shall promptly provide to the Administrative Agent copies of (i) all amendments,
modifications, waivers and supplements to the RTZ Documents, (ii) all annual
financial reports and budgets pursuant to the Participation Agreement and (iii)
all other material notices and reports under the RTZ Documents. PTFI shall also
conduct Joint Operations (as defined in the Participation Agreement) in a manner
which does not prevent or adversely affect, and at all times shall retain rights
under the Contract of Work and tangible assets sufficient for, Block A Base
Production pledged to the Lenders.
 
SECTION 6.16.   Specified Transactions. Neither Borrower will (a) enter into any
Additional Infrastructure Financing Document or agreement relating to a
PT Kencana Financing or any amendment or modification thereof or enter into any
amendment or modification of any of the Infrastructure Financing Documents which
could reasonably be expected to have an adverse effect upon the rights and
remedies of the Administrative Agent, the FI Trustee and the Lenders under the
Loan Documents or on the collateral provided under the FI Security Documents
(the “FI Collateral and Rights”) or impair the ability of either Borrower or the
Restricted Subsidiaries to perform all of their respective obligations under the
Loan Documents; (b) make, or permit any Restricted Subsidiary to make, any
voluntary repurchase of any Infrastructure Assets or (c) grant or provide (or
permit any Restricted Subsidiary to grant or provide) any additional security or
collateral to secure any obligations arising under any Infrastructure Financing
Documents (other than as required under the Infrastructure Financing Documents
with respect to substitution or replacement of existing collateral).
 
SECTION 6.17.   Designation of Unrestricted Subsidiaries. (a) The Borrowers may
not designate any Restricted Subsidiary (other than any Immaterial Subsidiary,
any Exploration Subsidiary, PT Kencana, PT Kencana Wisata and any Person that is
(x) the direct parent of any Exploration Subsidiary, PT Kencana and/or
PT Kencana Wisata and (y) a holding company with no business or operations other
than the holding of Equity Interests in such Exploration Subsidiary, PT Kencana
and/or PT Kencana Wisata) as an Unrestricted Subsidiary and may hereafter
designate any Exploration Subsidiary, PT Kencana, PT Kencana Wisata, any
Immaterial Subsidiary and any other Subsidiary that is not a Restricted
Subsidiary as an Unrestricted Subsidiary under this Agreement (a “Designation”)
only if:
 
(i)  such Subsidiary does not own any Equity Interests of any Restricted
Subsidiary;
 
(ii)  no Event of Default shall have occurred and be continuing at the time of
or after giving effect to such Designation;
 
(iii)  after giving effect to such Designation and any related Investment to be
made in such designated Subsidiary by the Borrowers or any Restricted Subsidiary
(which shall in any event include the existing Investment in such Subsidiary at
the time it is designated as an Unrestricted Subsidiary), (A) any such existing
Investment and related Investment would comply with and satisfy the conditions
of Section 6.04 and (B) the Borrowers would be in compliance with each of the
Financial Covenants calculated on a pro forma basis as if such Designation and
Investment had occurred immediately prior to the first day of the period of four
consecutive fiscal quarters most recently ended in respect of which financial
statements have been delivered by the Borrowers pursuant to Section 5.01(a) or
(b); and
 
(iv)  the Borrowers have delivered to the Administrative Agent (x) written
notice of such Designation and (y) a certificate, dated the effective date of
such Designation, of a Financial Officer stating that no Event of Default has
occurred and is continuing and setting forth reasonably detailed calculations
demonstrating pro forma compliance with the Financial Covenants in accordance
with paragraph (iii) above.
 
Upon the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to the terms hereof, provided after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, the Guarantee of such
Subsidiary shall automatically be released without any consent of the Required
Lenders.
 
(b)   The Borrower may designate any Unrestricted Subsidiary as a Restricted
Subsidiary under this Agreement (an “RS Designation”) only if:
 
(i)  no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such RS Designation, and after giving effect thereto, the
Borrowers would be in compliance with each of the Financial Covenants,
calculated on a pro forma basis as if such RS Designation had occurred
immediately prior to the first day of the period of four consecutive fiscal
quarters most recently ended in respect of which financial statements have been
delivered by the Borrowers pursuant to Section 5.01(a) or (b); and
 
(ii)  all Liens on assets of such Unrestricted Subsidiary and all Indebtedness
of such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02 without reliance on
Section 6.01(a)(ii) or Section 6.02(c) or (h).
 
Upon any such RS Designation with respect to an Unrestricted Subsidiary (i) the
Borrowers and the Restricted Subsidiaries shall be deemed to have received a
return of their Investment in such Unrestricted Subsidiary equal to the lesser
of (x) the amount of such Investment immediately prior to such RS Designation
and (y) the fair market value (as reasonably determined by the Borrowers) of the
net assets of such Subsidiary at the time of such RS Designation and (ii) the
Borrowers and the Restricted Subsidiaries shall be deemed to have a permanent
Investment in an Unrestricted Subsidiary equal to the excess, if positive, of
the amount referred to in clause (i)(x) above over the amount referred to in
clause (i)(y) above.
 
(c)   Neither of the Borrowers nor any Restricted Subsidiary shall at any time
(x) provide a Guarantee of any Indebtedness of any Unrestricted Subsidiary,
(y) be directly or indirectly liable for any Indebtedness of any Unrestricted
Subsidiary or (z) be directly or indirectly liable for any other Indebtedness
which provides that the holder thereof may (upon notice, lapse of time or both)
declare a default thereon (or cause such Indebtedness or the payment thereof to
be accelerated, payable or subject to repurchase prior to its final scheduled
maturity) upon the occurrence of a default with respect to any other
Indebtedness that is Indebtedness of an Unrestricted Subsidiary, except in the
case of clause (x) or (y) to the extent permitted under Section 6.01 and
Section 6.04 hereof. Except as provided in clause (b) above, each Designation
shall be irrevocable, and no Unrestricted Subsidiary may become a Restricted
Subsidiary, be merged with or into the Borrower or a Restricted Subsidiary or
liquidate into or transfer substantially all its assets to the Borrower or a
Restricted Subsidiary.
 
SECTION 6.18.   Leverage Ratio. The Borrowers will not permit the Leverage Ratio
on any date to exceed 3.5 to 1.0.
 
SECTION 6.19.   Interest Expense Coverage Ratio. The Borrowers will not permit
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense
for any period of four consecutive fiscal quarters to be less than 3.25 to 1.0:
 
SECTION 6.20.   PTFI Leverage Ratio. The Borrowers will not permit the PTFI
Leverage Ratio on any date to exceed 2.5 to 1.0.
 
SECTION 6.21.   Covenants with Respect to PTII. FCX will not, except with the
prior written consent of the Required Lenders, cause or permit PTII to:
 
(a)  create, incur, assume or permit to exist any Indebtedness or Attributable
Debt;
 
(b)  issue any Equity Interests other than Equity Interests pledged to the
Secured Parties as represented by the Security Agent to secure the Obligations
pursuant to a pledge agreement satisfactory to the Security Agent;
 
(c)  create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
or rights in respect of any thereof, except Liens created under or specifically
required by the Loan Documents securing some or all of the Obligations;
 
(d)  purchase, hold, make or acquire any Investment in any other Person, or
purchase or otherwise acquire any assets of any other Person, except Investments
existing on the Effective Date;
 
(e)  sell, transfer, lease or otherwise dispose of any PTFI Shares other than in
a Qualifying PTFI Sale Transaction permitted hereby;
 
(f)  conduct any business or operations other than acting as a holding company
for Investments owned by it on the Effective Date; or
 
(g)  liquidate, dissolve or merge or consolidate with or into any other Person;
 
provided, however, that this Section 6.21 shall cease to be applicable at such
time, if any, as PTII merges with and into PTFI.
 
 
ARTICLE VII 
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)  either Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of
either Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)  either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or 5.04 (with respect to the existence of
either Borrower) or in Article VI or Section 10.16;
 
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrowers (which notice will be given at the request of any Lender);
 
(f)  default shall be made with respect to any Material Indebtedness if the
effect of any such default shall be to accelerate, or to permit the holder or
obligee of any such Material Indebtedness (or any trustee on behalf of such
holder or obligee) to accelerate (with or without notice or lapse of time or
both), the stated maturity of such Material Indebtedness or, in the case of
Hedging Agreements, require the payment of any net termination value in respect
thereof; or any amount of principal or interest of any Material Indebtedness or
any payment under a Hedging Agreement constituting Material Indebtedness, in
each case regardless of amount, shall not be paid when due, whether at maturity,
by acceleration or otherwise (after giving effect to any period of grace
specified in the instrument evidencing or governing such Material Indebtedness);
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(h)  either Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(i)  either Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against either Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of either Borrower or any Restricted Subsidiary to enforce
any such judgment;
 
(k)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of either Borrower and its Restricted Subsidiaries in an aggregate
amount exceeding (i) $10,000,000 in any year or (ii) $25,000,000 for all
periods;
 
(l)  any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Security Agent’s failure to maintain possession of any
stock certificates, promissory notes or other instruments delivered to it under
any Security Document;
 
(m)  the security interest in the Contract of Work granted in the FI Trust
Agreement or any other security interest granted under any FI Security Document
shall be deemed to be invalid or fail to be in full force and effect or the
Contract of Work shall be terminated or otherwise fail to be in full force and
effect or shall be amended without the consent of the Required Lenders in any
manner which materially and adversely affects the rights and benefits granted to
the FI Trustee and the Lenders under the FI Security Documents; or the Ministry
of Mines and Energy of Indonesia (or any successor entity) or the Government of
Indonesia shall have taken any action in contravention of the Contract of Work
which materially adversely affects PTFI’s ability to perform its obligations
under this Agreement or the rights and benefits granted to the FI Trustee under
any FI Security Document;
 
(n)  any Guarantee under Article IX of this Agreement or any Subsidiary
Guarantee Agreement shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and enforceable Guarantee;
 
(o)  any default or other event shall occur with respect to any of the
Infrastructure Financing Documents, Additional Infrastructure Financing
Documents or PT Kencana Financing Documents which would (with or without the
passage of time or the giving of notice) permit acceleration or require
prepayment of any of the Indebtedness or Attributable Debt with respect to any
Infrastructure Financing, Additional Infrastructure Financing or PT Kencana
Financing, as the case may be, (other than with respect to a casualty event or
condemnation affecting the related Infrastructure Assets), permit foreclosure
upon, or require PTFI to repurchase, the related Infrastructure Assets,
Additional Infrastructure Assets or PT Kencana Assets, as the case may be;
 
(p)  PTFI shall resign as “Operator” under the Participation Agreement or an
“Event of Resignation” under the Participation Agreement (or any event or
condition which with or without the passage of time or the giving of notice
would constitute such an “Event of Resignation” (other than any event or
condition that is an Event of Default hereunder)) shall occur and be continuing;
 
(q)   any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of either Borrower (either with or without payment of compensation); or
 
(r)  a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to either
Borrower described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and (iii) exercise any or all the remedies then
available under the Security Documents, including the giving of an Allocation
Notice, Blockage Notice or Enforcement Notice under the FI Trust Agreement
and/or the exercise by the Administrative Agent of its right pursuant to
Section 10.16 to remove PTFI as Operator under the Contract of Work pursuant to
the Operator Replacement Agreement; and in case of any event with respect to
either Borrower described in clause (g) or (h) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.
 
ARTICLE VIII
 
The Agents and the FI Trustee
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints (a) JPMCB
as Administrative Agent under this Agreement and the other Loan Documents
(including in its capacity as Operator Selection Representative under the
Operator Replacement Agreement), (b) JPMCB as Security Agent for the Lenders
under this Agreement and the other Loan Documents, (c) JPMCB as JAA Security
Agent for the Lenders under this Agreement and the Third Amended and Restated
JAA Fiduciary Transfer, (d) JPMCB as the Syndication Agent for the Lenders under
this Agreement and the other Loan Documents and (e) U.S. Bank National
Association to act as FI Trustee for the Lenders under the FI Trust Agreement
and the Operator Replacement Agreement and as FI Security Agent for the Lenders
under the Third Amended and Restated Surat Kuasa and the Third Amended and
Restated Fiduciary Assignment. Each Lender and the Issuing Bank (x) confirms and
agrees to be bound by the terms of the FI Trust Agreement, the FI Intercreditor
Agreement, the Side Letter and the other Loan Documents and (y) agrees that the
FI Trustee in accepting its appointment and in acting under the FI Trust
Agreement, the Operator Replacement Agreement, the Third Amended and Restated
Surat Kuasa and the Third Amended and Restated Fiduciary Assignment shall be
entitled to all the rights, immunities, privileges, protections, exculpations,
indemnifications, liens and other benefits applicable to its acting as trustee
under the FI Trust Agreement. Each Lender and the Issuing Bank authorizes the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to the applicable Agent by the terms of the applicable Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
 
Each of the Lenders serving as the Administrative Agent, the Security Agent, the
JAA Security Agent, the Syndication Agent and the FI Trustee hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the applicable Agent, and each
of such Lenders and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrowers or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
 
No Agent shall have any duties or obligations except those expressly set forth
in the applicable Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to either Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by either Borrower
or a Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
Without limiting the generality of the foregoing, the Security Agent and the JAA
Security Agent are hereby expressly authorized to execute any and all documents
(including releases) with respect to the collateral under the Lender Security
Documents and the Third Amended and Restated JAA Fiduciary Transfer (as
applicable) and the rights of the secured parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Lender Security Documents. In addition, each Lender and the Issuing Bank hereby
irrevocably authorizes and directs the Administrative Agent to enter, on behalf
of each of them, into the FI Security Documents Amendments and agrees to be
bound by the terms of the Security Documents. Each Lender and the Issuing Bank
hereby irrevocably authorizes and directs the Security Agent, the JAA Security
Agent and the FI Security Agent, as applicable, to enter into amendments from
time to time to the Security Documents or take any other action for the purpose
of naming as Secured Parties thereunder (i) Lenders that become parties to this
Agreement after the Effective Date and/or (ii) Lender Affiliates that become
counterparties to Hedging Agreements, the obligations under which are secured by
the Security Documents.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the applicable Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
No Agent shall commence any litigation in the name of, or on behalf of, any
Lender without the prior consent of such Lender; provided, however, that
notwithstanding the foregoing, in the event that any Agent commences any
litigation at the direction of the Required Lenders, any Lender that shall not
have consented thereto shall remain liable for its pro rata share of the costs
and expenses of such Agent pursuant to the provisions of this Agreement.
 
Subject to the appointment and acceptance of a successor as provided in this
paragraph, any Agent may resign at any time by notifying the Lenders and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrowers, to appoint a successor Administrative Agent,
Security Agent, JAA Security Agent or Syndication Agent, as the case may be. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, Security Agent, JAA Security Agent or
Syndication Agent, as the case may be, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent, Security Agent, JAA Security Agent or
Syndication Agent, as the case may be, hereunder by a successor, such successor
Administrative Agent, Security Agent, JAA Security Agent or Syndication Agent,
as applicable, shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After any Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as an Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
The obligations of the Administrative Agent, Security Agent, JAA Security Agent,
the FI Trustee and the Syndication Agent shall be separate and several and
neither of them shall be responsible or liable for the acts or omissions of the
other, except, to the extent that any such Agent serves in more than one agency
capacity, such Agent shall be responsible for the acts and omissions relating to
each such agency function.
 
Without the prior written consent of the Required Lenders but subject to
Section 10.02(b), the Administrative Agent, the Security Agent and the JAA
Security Agent will not, except as contemplated by the following paragraph,
consent to any modification, supplement or waiver of the FI Intercreditor
Agreement, the Lender Security Documents, the FI Trust Agreement, the Operator
Replacement Agreement or the Third Amended and Restated JAA Fiduciary Transfer
and the FI Trustee will not consent to any modification, supplement or waiver of
the FI Trust Agreement, the Operator Replacement Agreement, the Third Amended
and Restated Surat Kuasa or the Third Amended and Restated Fiduciary Assignment.
 
Notwithstanding any other provision of this Article VIII, the Administrative
Agent will, at the request of FCX or PTFI, instruct the FI Trustee, the Security
Agent and/or the JAA Security Agent, as applicable, to release (or to
subordinate such interest) from the FI Trust Agreement and/or the FCX Pledge
Agreements and/or the Lender Security Agreement and/or the other FI Security
Documents, as applicable (and enter into an amendment to the FI Trust Agreement
and/or the FCX Pledge Agreements and/or the Lender Security Agreement and/or the
other FI Security Documents and execute such other instruments as may be
necessary in connection therewith), any interest of the FI Trustee, the Security
Agent and/or the JAA Security Agent, as applicable, upon receipt by the
Administrative Agent of a certificate from a Financial Officer of PTFI
specifying the asset to be released and the related transaction and certifying
that after giving effect thereto, no Default or Event of Default shall occur or
be continuing, specific assets (which may either be released from the Lien of
the FI Security Documents or the FCX Pledge Agreements or excluded from the
after-acquired property clauses of the FI Security Documents) as required to be
released to allow sales, transfers or other dispositions, secured financings,
capital leases and sale leaseback transactions and pledges of assets expressly
permitted hereby. In addition, upon consummation of a PT Kencana Financing, to
the extent requested in a certificate from a Financial Officer of PTFI, which
certificate shall certify that after giving effect to the release of such
Guarantee no Default or Event of Default shall occur or be continuing, PT
Kencana and/or PT Kencana, as applicable, shall automatically be released from
its Guarantee. It is understood and agreed that releases in connection with this
paragraph shall not require any further consent of the Required Lenders.
 
The Administrative Agent is hereby authorized to, and to instruct the FI Trustee
and the JAA Security Agent to, enter into or consent to an amendment to the
Participation Agreement or other RTZ Documents permitting PTFI to incur
Indebtedness of the type permitted by Section 6.01(a)(iv) hereof without the
necessity of the holders of such Indebtedness becoming party to the Side Letter.
Such amendment or consent will not require any further consent of the Required
Lenders.
 
ARTICLE IX
 
Guarantee
 
As consideration for the Lenders’ obligations to lend to PTFI hereunder, FCX
hereby unconditionally and irrevocably guarantees, as a primary obligor and not
merely as a surety, the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on each Loan to PTFI, when and as due, whether at
maturity, by acceleration, by notice of prepayment or otherwise, (ii) each
payment required to be made by PTFI under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral, (iii) all other monetary obligations of PTFI to the Lenders,
the Issuing Bank, the Agents and the FI Trustee under this Agreement and the
other Loan Documents, including in respect of fees, costs, expenses and
indemnities (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) (iv) all amounts owing by PTFI
pursuant to any Permitted Secured Hedge with PTFI, (v) all obligations owed from
time to time by PTFI to JPMCB or its Affiliates in respect of (A) cash
management services and (B) any Purchasing Card Program, in each case including
obligations in respect of overdrafts, temporary advances, interest and fees, and
(vi) all other Obligations of PTFI (collectively, the “PTFI Obligations”). As
consideration for the Lenders’ obligations to lend to FCX hereunder, PTFI hereby
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, the due and punctual payment of (i) the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding) on each Loan to FCX when and as due, whether at maturity, by
acceleration, by notice of prepayment or otherwise, (ii) each payment required
to be made by FCX under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon, and any obligation to provide cash collateral, including in
respect of fees, costs, expenses and indemnities (including any monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding), (iii) all other monetary obligations of FCX to the Lenders,
the Issuing Bank, the Agents and the FI Trustee under this Agreement and the
other Loan Documents, (iv) all amounts owing by FCX pursuant to any Permitted
Secured Hedge with FCX, (v) all obligations owed from time to time by FCX to
JPMCB or its Affiliates in respect of (A) cash management services and (B) any
Purchasing Card Program, in each case including obligations in respect of
overdrafts, temporary advances, interest and fees, and (vi) all other
Obligations of FCX (collectively, the “FCX Obligations” and, together with the
PTFI Obligations, the “Guaranteed Obligations”). Each of FCX and PTFI further
agrees that the PTFI Obligations or the FCX Obligations, as the case may be, may
be extended or renewed, in whole or in part, without notice or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any such PTFI Obligation or FCX Obligation, as
applicable.
 
FCX waives presentment to, demand of payment from and protest to PTFI of any of
the PTFI Obligations, and PTFI waives presentment to, demand of payment from and
protest to FCX of any of the FCX Obligations, and each Borrower also waives
notice of acceptance of its guarantee and notice of protest for nonpayment. The
obligations of FCX and PTFI under this Article IX shall not be affected by
(a) the failure of any Lender, any Agent or the FI Trustee to assert any claim
or demand or to enforce any right or remedy against PTFI or FCX, respectively,
under the provisions of this Agreement or otherwise; (b) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any guarantee or any other agreement; (c) the release or non-perfection of any
security held by any Lender, any Agent or the FI Trustee for the Guaranteed
Obligations guaranteed by it or any of them or (d) the failure of any Lender,
any Agent or the FI Trustee to exercise any right or remedy against any other
guarantor of the PTFI Obligations or FCX Obligations, respectively.
 
Each of FCX and PTFI further agree that its guarantee constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by any Lender, any Agent or the FI Trustee to any security held
for payment of the PTFI Obligations or of the FCX Obligations or to any balance
of any deposit account or credit on the books of such Lender in favor of PTFI or
FCX, as applicable, or any other Person.
 
The obligations of FCX or PTFI under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the PTFI Obligations or the FCX Obligations, respectively,
or otherwise. Without limiting the generality of the foregoing, the obligations
of FCX or PTFI under this Article IX shall not be discharged or impaired or
otherwise affected by the failure of any Lender, any Agent or the FI Trustee to
assert any claim or demand or to enforce any remedy under this Agreement, any
guarantee or any other agreement, by any waiver or modification of any thereof,
by any default, failure or delay, wilful or otherwise, in the performance of the
PTFI Obligations or the FCX Obligations, respectively, or by any other act or
omission which may or might in any manner or to any extent vary the risk of FCX
or PTFI, or otherwise operate as a discharge of FCX or PTFI as a matter of law
or equity.
 
Each of FCX and PTFI further agree that its guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation
guaranteed by it (including, without limitation, any payment pursuant to this
guarantee) is rescinded or must otherwise be restored by any Lender, any Agent
or the FI Trustee upon the bankruptcy or reorganization of PTFI or FCX,
respectively, or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
any Lender, any Agent or the FI Trustee may have at law or in equity against FCX
or PTFI by virtue hereof, upon the failure of FCX or PTFI, respectively, to pay
any of the PTFI Obligations or the FCX Obligations, respectively, when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each of FCX and PTFI hereby promises to and will, upon
receipt of written demand by any Lender, any Agent or the FI Trustee, forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Lenders, the Agents or the FI Trustee, as appropriate, in cash the amount of
such unpaid PTFI Obligations or FCX Obligations, as the case may be, and at such
time as all such PTFI Obligations or FCX Obligations owing to such Lender, such
Agent, or the FI Trustee as applicable, have been indefeasibly paid in full and
its Commitment terminated, such Lender shall, in a reasonable manner, assign the
amount of such PTFI Obligations or FCX Obligations, as applicable, owed to it
and paid by FCX or PTFI pursuant to this guarantee to FCX or PTFI, such
assignment to be pro tanto to the extent to which the PTFI Obligations or FCX
Obligations in question were discharged by FCX of PTFI, as applicable, or make
such other disposition thereof as FCX or PTFI shall direct (all without recourse
to such Lender, such Agent or the FI Trustee, as applicable, and without any
representation or warranty by such Lender, such Agent or the FI Trustee, as
applicable).
 
Upon payment by FCX or PTFI of any sums to a Lender, an Agent or the FI Trustee
as provided above in this Article IX, all rights of FCX against PTFI or of PTFI
against FCX arising as a result thereof by way of right of subrogation or
otherwise (a) shall in all respects be subordinated and junior in right of
payment to the prior indefeasible payment in full of all the PTFI Obligations or
FCX Obligations, as applicable, to the Lenders, the Agents and the FI Trustee
and (b) shall not be exercised by FCX or PTFI, as applicable, prior to
indefeasible payment in full of all Loans, the indefeasable reimbursement of all
LC Disbursements, the termination of all Commitments and the termination or
expiration of all Letters of Credit hereunder. Notwithstanding the foregoing,
PTFI hereby waives all rights of subrogation against FCX arising as a result of
any payment by PTFI under this Article IX including, without limitation, all
rights to any proceeds from a liquidation of FCX.
 
To the extent that the laws of the Republic of Indonesia are applicable to this
Article IX, PTFI hereby waives any and all rights and privileges accorded by
those laws to a guarantor, including without limitation the rights and
privileges contained in Articles 1430, 1831, 1833, 1837, and 1847 through 1849
of the Indonesian Civil Code.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to either Borrower, to it at Freeport-McMoRan Copper & Gold Inc., 1615
Poydras Street, New Orleans, LA 70112, Attention of Treasurer (Telecopy
No. (504) 582-4511);
 
(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Mr. Andrew Perkins (Telecopy No. (713) 750-2223), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of James Ramage (Telecopy No. (212) 270-5100); and
 
(iii)  if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Mr. Andrew Perkins (Telecopy No. (713) 750-2223), with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of James
Ramage (Telecopy No. (212) 270-5100); and
 
(iv)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Any notice delivered to FCX hereunder shall be deemed also to have
been given to PTFI, and such notice shall be deemed to have been given to PTFI
on the day it is deemed to have been given to FCX.
 
SECTION 10.02.   Waivers; Amendments. (a) No failure or delay by any Agent, any
Lender, the Issuing Bank or the FI Trustee in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Lenders, the Issuing
Bank and the FI Trustee hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, extension or renewal of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender, the Issuing Bank or the FI Trustee may have had notice or
knowledge of such Default at the time.
 
(b)   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
each Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Agents and the Loan Party or Loan Parties that are parties thereto and, if a
party thereto, the FI Trustee or the FI Security Agent, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
maturity of any Loan, or the required date of reimbursement of any LC
Disbursement under Section 2.05, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) release either FCX or PTFI from its
Guarantee hereunder or limit its liability in respect of such Guarantee, without
the written consent of each Lender or (vii) release all or substantially all the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent, the FI Trustee or the
Issuing Bank without the prior written consent of such Agent, the FI Trustee or
the Issuing Bank, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrowers, the Required Lenders and the Administrative Agent if (i)
by the terms of such agreement any remaining Commitment and/or Exposure of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
 
SECTION 10.03.   Expenses; Indemnity; Damage Waiver. (a) Each Borrower agrees,
jointly and severally, to pay (i) all reasonable out-of-pocket expenses incurred
by each Agent and its Affiliates and the FI Trustee, including the reasonable
fees, charges and disbursements of counsel for each Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, extension or renewal of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by any Agent,
the FI Trustee, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, the FI Trustee, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)   Each Borrower agrees, jointly and severally, to indemnify each Agent, each
Lender, the Issuing Bank and the FI Trustee, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by either Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to either Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
 
(c)   To the extent that either Borrower fails to pay any amount required to be
paid by it to any Agent, the Issuing Bank or the FI Trustee under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the applicable
Agent, the Issuing Bank or the FI Trustee, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Issuing Bank or the FI Trustee as the case may be, in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Exposures and unused Commitments at the time. If
any action, suit or proceeding arising from any of the foregoing is brought
against any Lender, any Agent, the Issuing Bank, the FI Trustee or other Person
indemnified or intended to be indemnified pursuant to this Section 10.03, PTFI
and FCX, to the extent and in the manner directed by such indemnified party,
will resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by counsel designated by PTFI and FCX (which counsel shall
be satisfactory to such Lender, such Agent, the Issuing Bank, the FI Trustee or
other Person indemnified or intended to be indemnified). If PTFI or FCX shall
fail to do any act or thing which it has covenanted to do hereunder or any
representation or warranty on the part of PTFI or FCX contained in this
Agreement shall be breached, any Lender, the FI Trustee, the Issuing Bank or any
Agent may (but shall not be obligated to) do the same or cause it to be done or
remedy any such breach, and may expend its funds for such purpose. Any and all
amounts so expended by any Lender, the FI Trustee, the Issuing Bank or any Agent
shall be repayable to it by PTFI and FCX immediately upon such Person’s demand
therefor.
 
(d)   To the extent permitted by applicable law, neither Borrower shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)   All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.
 
SECTION 10.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) neither
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by either Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank, the FI Trustee and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
or LC Exposure and the Loans at the time owing to it) with the prior consent
(such consent not to be unreasonably withheld, it being understood that the
Borrowers may withhold their consent to an assignment to a Lender that would, as
of the effective date of such assignment, be entitled to claim compensation
under Section 2.14 which the assignor Lender would not be entitled to claim as
of that date) of:
 
(A) the Borrowers; provided that no consent of either Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; and
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Loan, Commitment or LC Exposure
to an assignee that is a Lender with a Loan, Commitment or LC Exposure
immediately prior to giving effect to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless each of the Borrowers and the Administrative
Agent otherwise consent; provided that no such consent of either Borrower shall
be required if an Event of Default under clause (a), (b), (g) or (h) of
Article VII has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor;
and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
For purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Bank, the FI Trustee and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Agent, the Issuing Bank, the FI
Trustee and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(vi) At the request of either Borrower, the Administrative Agent or the assignee
under an Assignment and Assumption, each of the Borrowers, the Administrative
Agent and such assignee shall enter into any amendments to the Security
Documents or take any other actions for the purpose of naming such assignee as a
Secured Party thereunder.
 
(c)   (i) Any Lender may, without the consent of, or notice to, the Borrowers,
the Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment or LC Exposure and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrowers, the Agents, the Issuing
Bank, the FI Trustee and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender will continue to give
prompt attention to and process (including, if required, through discussions
with Participants) requests for waivers or amendments hereunder. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.
 
(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 10.05.   Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, the FI Trustee or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 10.06.   Counterparts; Integration; Effectiveness. (a) This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
(b)   All fees and interest accruing under the Existing Credit Agreement at any
time prior to the Effective Date shall accrue at the rates and be payable at the
times specified therein; on and after the Effective Date, fees and interest
shall accrue and be payable in respect of the indebtedness and commitments under
such agreements as specified in this Agreement, pursuant to which each such
agreement has been amended and restated.
 
SECTION 10.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of either
Borrower against any of and all the obligations of either Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
 
SECTION 10.09.   Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)   Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, the
Issuing Bank, any Lender or the FI Trustee may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against either Borrower or its properties in the courts of any jurisdiction.
 
(c)   Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
(e)   To the extent that PTFI may now or hereafter be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to any Loan Document, to claim for itself or its property, assets or
revenues any immunity (whether by reason of sovereignty or otherwise) from suit,
jurisdiction of any court, attachment prior to judgment, setoff, execution of a
judgment or from any other legal process or remedy, and to the extent that there
may be attributed to PTFI such an immunity (whether or not claimed), PTFI hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity.
 
SECTION 10.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12.   Confidentiality. Each of the Agents, the FI Trustee, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to either
Borrower and its obligations, (g) with the consent of the Borrowers or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
either Borrower. For the purposes of this Section, “Information” means all
information received from or on behalf of either Borrower relating to either
Borrower or its business, other than any such information that is available to
any Agent, the Issuing Bank, the FI Trustee or any Lender on a nonconfidential
basis prior to disclosure by either Borrower. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrowers
and their Related Parties or the Borrowers’ securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrowers or any Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrowers and their Related Parties or the
Borrowers’ securities. Accordingly, each Lender represents to the Borrowers and
the Agents that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.
 
SECTION 10.13.   Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 10.14.   Judgment Currency. The specification of payment in dollars and
in New York City, New York, with respect to amounts payable to any Lender (or
permitted assignee or Participant), any Agent or the FI Trustee hereunder and
under the other Loan Documents is of the essence, and dollars shall be the
currency of account in all events. The payment obligations of a Borrower under
this Agreement or any other Loan Document shall not be discharged by an amount
paid by such Borrower in another currency or in another place, whether pursuant
to a judgment or otherwise, to the extent that the amount so paid on conversion
to dollars and transfer to New York City under normal banking procedures does
not yield the amount of dollars in New York City due hereunder. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in dollars into another currency (the “second currency”), the rate of
exchange which shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase dollars with the
second currency on the Business Day next preceding that on which such judgment
is rendered. The obligation of a Borrower in respect of any such sum due from
such Borrower to any Agent, the FI Trustee or any Lender (or permitted assignee
or Participant) hereunder or under any other Loan Document (an “entitled
person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such entitled person of any sum adjudged to be due
hereunder or under any other Loan Document in the second currency such entitled
person may in accordance with normal banking procedures purchase in the free
market and transfer to New York City dollars with the amount of the second
currency so adjudged to be due; and each Borrower hereby agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such entitled
person against, and to pay such entitled person on demand, in dollars in New
York City, the difference between the sum originally due to such entitled person
from such Borrower in dollars and the amount of dollars so purchased and
transferred.
 
SECTION 10.15.   Joint and Several Obligations. Whenever in this Agreement or
any other Loan Document any payment obligation or other obligation is expressed
as an obligation of the Borrowers, each of the Borrowers shall be jointly and
severally liable for the full payment and performance of such obligation.
 
SECTION 10.16.   RTZ Transactions. PTFI hereby (i) appoints the Administrative
Agent to be the Operator Selection Representative for all purposes of the FI
Trust Agreement, the Operator Replacement Agreement and the Third Amended and
Restated Surat Kuasa and (ii) irrevocably and unconditionally agrees that upon
the occurrence of an Event of Default, the Administrative Agent may, in addition
to any other remedy available hereunder or under any other Loan Document, remove
PTFI as Operator under the Contract of Work and appoint a replacement Operator,
which shall be PT-Rio Tinto Indonesia or an Affiliate of PT-Rio Tinto Indonesia
designated by PT-Rio Tinto Indonesia if PT-Rio Tinto Indonesia timely elects to
exercise its designation rights provided in Section 2(a) of the Operator
Replacement Agreement and meets the other conditions to such designation right
set forth in such Section 2(a). PTFI also irrevocably and unconditionally agrees
that the Administrative Agent, acting as the Operator Selection Representative
under the FI Trust Agreement, the Operator Replacement Agreement and the Third
Amended and Restated Surat Kuasa, shall also have the right to designate a
successor Operator under the circumstances provided in Section 2(b) of the
Operator Replacement Agreement. PTFI further agrees that it will not appoint any
other Operator Selection Representative other than the Administrative Agent (or,
except as provided to PT-Rio Tinto Indonesia in the Participation Agreement,
grant any other Person the right to remove PTFI (or any successor operator for
the Project) as Operator under any circumstances) and that it will not approve
or enter into any management agreement with a successor Operator appointed under
the Operator Replacement Agreement unless and until the Administrative Agent has
approved the terms of such management agreement. PTFI also agrees that the
Administrative Agent shall be entitled to exercise PTFI’s rights under the
Participation Agreement (including the financial and accounting procedures)
referred to in Section 6(c) of the FI Intercreditor Agreement to the exclusion
of PTFI after the occurrence of an Event of Default, in addition to the other
rights and remedies available to the Agents and the Lenders under the Loan
Documents and applicable law. Each of the Agents, the Lenders, PTFI and FCX
acknowledge that the FI Trust Agreement will not terminate prior to termination
of the Participation Agreement.
 
SECTION 10.17.   Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower agrees to provide the
Lenders, upon request, with all documentation and other information required
from time to time to be obtained by the Lenders pursuant to applicable “know
your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
 
SECTION 10.18.   No Fiduciary Relationship. The Borrowers, on behalf of
themselves and the Subsidiaries, agree that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, the Borrowers, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


                                                                FREEPORT-MCMORAN
COPPER &
                                                                  GOLD INC.,
 
                                                                        by /s/
Kathleen L. Quirk
                                                                                   
Name:  Kathleen L. Quirk
                                                                                Title: 
Senior Vice, President, Chief
                                                                                    
Financial Officer and Treasurer
 
                                                                                      
FREEPORT INDONESIA,
                                          by /s/ Robert R. Boyce 
                                                                                        Name:  Robert
R. Boyce
                                                                                   Title:  Treasurer



                                            JPMORGAN CHASE BANK, N.A.,
                                            individually and as Administrative
Agent,
                                            Issuing Bank, Security Agent, JAA
Security
                                            Agent and Syndication Agent,
 
                                                by  /s/ James H. Ramage
                                                       Name:  James H. Ramage
                                                       Title:  Managing Director
                                                               
 
                           
                                              U.S. BANK NATIONAL ASSOCIATION,
                                        as FI Trustee,
 
                                            by  /s/ Beverly A. Freeney
                                                   Name:  Beverly A. Freeney
                                                   Title:  Vice President
                                             
 

                                            LENDER SIGNATURE PAGE TO
                                            FREEPORT-MCMORAN COPPER &
                                            GOLD INC./PT FREEPORT INDONESIA
                                            AMENDED AND RESTATED CREDIT
                                            AGREEMENT
                                                         Citibank,
N.A.                  
                                            by  /s/ Raymond G. Dunning
                                                   Name:  Raymond G. Dunning
                                                   Title:  Vice President



                                            For any Lender requiring a second
signature
                                            line:
 
                                            by:  __________________________
                                                    Name:
                                                                       Title:
                                           
                                        
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Merrill Lynch Capital Corporation
 
                                        by:  /s/ Don Burkitt
                                        Name:  Don Burkitt
                                        Title:  Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        The Bank of Nova Scotia
 
                                        by:  /s/ Dana Maloney
                                        Name:  Dana Maloney
                                        Title:  Managing Director
                                        
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        HSBC Bank USA, N.A.
 
                                        by:  /s/ Richmond J. Ward
                                        Name:  Richmond J. Ward
                                        Title:  First Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
                                        
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Deutsche Bank Trust Company Americas
 
                                        by:  /s/ Susan LeFevre
                                        Name:  Susan LeFevre
                                        Title:  Director
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  /s/ Omayra Laucella
                                        Name:  Omayra Laucella
                                        Title:  Vice President
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        PT. Bank Negara Indonesia (Persero) Tbk
 
                                        by:  /s/ Utjut Jusuf Rahmat
                                        Name:  Utjut Jusuf Rahmat
                                        Title:  General Manager
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Morgan Stanley Bank
 
                                        by:  /s/ Jaap L. Tonckens
                                        Name:  Jaap L. Tonckens
                                        Title:  Authorized Signatory
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Sumitomo Mitsui Banking Corporation
 
                                        by:  /s/ David A. Buck
                                        Name:  David A. Buck
                                        Title:  Senior Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        UBS Loan Finance LLC
 
                                        by:  /s/ Richard L. Tavrow
                                        Name:  Richard L. Tavrow
                                        Title:  Director
                                            Banking Products
                                            Services, US
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  /s/ Irja R. Otsa
                                        Name:  Irja R. Otsa
                                        Title:  Associate Director
                                            Banking Products
                                            Services, US
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        PT. Bank Rakyat Indonesia (Persero) tbk.
                                        New York Agency
 
                                        by:  /s/ Nandi H. Hamaki
                                        Name:  Nandi H.Hamaki
                                        Title:  General Manager
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  /s/ Bambang Harudi
                                        Name:  Bambang Harudi
                                        Title:  Operations Manager
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Capital One, National Association
 
                                        by:  /s/ Katharine G. Kay
                                        Name:  Katherine G. Kay
                                        Title:  Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Natexis Banques Populaires
 
                                        by:  /s/ Carla Sweet
                                        Name:  Carla Sweet
                                        Title:  Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  /s/ Stephen A. Jendras
                                        Name:  Stephen A. Jendras
                                        Title:  Vice President
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        Societe Generale
 
                                        by:  /s/ Geoff McNamara
                                        Name:  Geoff McNamara
                                        Title:  Vice President
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        State Bank of India. New York
 
                                        by:  /s/ Rakesh Chandra
                                        Name:  Rakesh Chandra
                                        Title:  Vice President and Head (CR)
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
                                        LENDER SIGNATURE PAGE TO
                                        FREEPORT-MCMORAN COPPER &
                                        GOLD INC./PT FREEPORT INDONESIA
                                        AMENDED AND RESTATED CREDIT
                                        AGREEMENT
 
                                        ICICI Bank Limited
                                      
                                        by:  /s/ Marrish Chouvoin
                                        Name: Marrish Chouvoin
                                        Title:  Head-Corporate & Institutional
Banking
 
                                        For any Lender requiring a second
signature
                                        line:
 
                                        by:  _____________________
                                        Name:
                                        Title:
 
 
 
Schedule 1.01A--Disclosed Matters
 




Schedule 1.01B--Existing Letters of Credit
 


 


Schedule 1.01C
Description of Infrastructure Financings and
Intrastructure Financing Documents
 


Schedule 2.01--Commitments
 
 

Schedule 3.07
Significant Agreements and Commitments with
Governmental Authorities
 
 
Schedule 3.12--Subsidiaries
 
 
Schedule 3.13--Insurance
 



Schedule 3.16--Assigned Agreements
 



Schedule 5.10A--ICMM Principles


Schedule 5.10B
ICMM Commitments with Respect to World Heritage Properties
 


Schedule 5.10C
Response to Audit of Indonesian Operations by the International Centre for
Corporate
Accountability
 


Schedule 6.01--Existing Indebtedness
 


Schedule 6.02--Existing Liens
 



Schedule 6.04--Existing Investments
 

 
Schedule 6.10--Existing Restrictions
 



Exhibit A--Form of Assignment and Assumption
 

 
Exhibit B--Form of Perfection Certificate
 



